

Exhibit 10.4


Private & Confidential
 
Dated 3 July      2018
 
 
   Royal Caribbean Cruises Ltd. (1)
   (the Borrower)
   KfW IPEX-Bank GmbH (2)
   (the Hermes Agent)
   KfW IPEX-Bank GmbH (3)
   (the Facility Agent)
      
 
   KfW IPEX-Bank GmbH (4)
   (as Initial Mandated Lead Arranger)


   BNP Paribas Fortis S.A./N.V. (5)
   DNB Bank ASA
   Skandinaviska Enskilda Banken AB (publ)
(the Mandated Lead Arrangers)
   and
 
    certain financial institutions (6)
   (the Lenders)
 
___________________________________________ 

Amendment No. 5 in connection with the Credit Agreement in respect of “Quantum
of the Seas” (Hull S-697)
___________________________________________
 

exh104quantum697newwo_image1.gif [exh104quantum697newwo_image1.gif]






--------------------------------------------------------------------------------







Contents
Clause        Page
1Interpretation and definitions    1
2Amendment of the Existing Credit Agreement    2
3Conditions of Effectiveness of Amended Agreement    2
4Representations and Warranties    3
5Incorporation of Terms    3
6Costs and Expenses    3
7Counterparts    3
8Governing Law    3
Schedule 1 Amended and Restated Credit Agreement4










--------------------------------------------------------------------------------


 


THIS AMENDMENT NO. 5 (this Amendment) is dated         3 July            2018
and made BETWEEN:
(1)
ROYAL CARIBBEAN CRUISES LTD. (a corporation organised and existing under the
laws of The Republic of Liberia) (the Borrower);

(2)
KfW IPEX-Bank GmbH as facility agent (the Facility Agent);

(3)
KfW IPEX-Bank GmbH as Hermes agent (the Hermes Agent);

(4)
KfW IPEX-Bank GmbH as initial mandated lead arranger (the Initial Mandated Lead
Arranger);

(5)
BNP Paribas Fortis S.A./N.V, DNB Bank ASA, and Skandinaviska Enskilda Banken AB
(publ) as mandated lead arrangers (together with the Initial Mandated Lead
Arranger, the Mandated Lead Arrangers); and

(6)
The financial institutions party thereto as lenders from time to time (the
Lenders).

WHEREAS:
(A)
The Borrower, the Facility Agent, the Hermes Agent and the Lenders are parties
to a credit agreement dated 8 June 2011, as amended and restated by that
amendment agreement dated 17 February 2012, as further amended by that deed of
amendment no. 2 dated 10 May 2012, that Amendment No. 3 dated 17 October 2014
and as further amended and restated by amendment No. 4 dated 2 February 2016
(the Existing Credit Agreement), in respect of the vessel with Hull number S-697
(now “Quantum of the Seas” with IMO Number 9549463) (the Vessel) whereby it was
agreed that the Lenders would make available to the Borrower, upon the terms and
conditions therein, a US dollar loan facility (the Facility) calculated on the
amount equal to the sum of (a) up to eighty per cent (80%) of the Contract Price
(as defined in the Existing Credit Agreement) of the Vessel but which Contract
Price will not exceed EURO 725,000,000 and (b) up to 100% of the Hermes Fee (as
defined therein).

(B)
The Parties wish to amend the Existing Credit Agreement to the extent set out in
this Amendment.

NOW IT IS AGREED as follows:

1
Interpretation and definitions

1.1
Definitions in the Existing Credit Agreement

(a)
Unless the context otherwise requires or unless otherwise defined in this
Amendment, words and expressions defined in the Existing Credit Agreement shall
have the same meanings when used in this Amendment.

(b)
The principles of construction set out in the Existing Credit Agreement shall
have effect as if set out in this Amendment.

1.2
In this Amendment:

Amended Agreement means the Existing Credit Agreement as amended in accordance
with this Amendment.


    



--------------------------------------------------------------------------------

 


Effective Date has the meaning set forth in clause 3.
1.3
Third party rights

Other than the CIRR Representative in respect of the rights of the CIRR
Representative under the Loan Documents, unless expressly provided to the
contrary in a Loan Document, no term of this Amendment is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a party to
this Amendment.
1.4
Designation

In accordance with the Existing Credit Agreement, each of the Lenders and the
Facility Agent designates this Amendment as a Loan Document.

2
Amendment of the Existing Credit Agreement

In consideration of the mutual covenants in this Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that the Existing Credit Agreement (but without
all its Exhibits which shall remain in the same form and deemed to form part of
the Existing Credit Agreement) is, subject to the satisfaction of the conditions
precedent set forth in clause 3, hereby amended on the Effective Date so as to
read in accordance with the form of the amended and restated credit agreement
set out in Schedule 1 and which will, together with the Exhibits, continue to be
binding upon each of the parties hereto in accordance with its terms as so
amended and restated.

3
Conditions of Effectiveness of Amended Agreement

3.1
The Amended Agreement shall become effective in accordance with the terms of
this Amendment on the date each of the following conditions has been satisfied
to the reasonable satisfaction of the Facility Agent (the Effective Date):

(a)
the Facility Agent shall have received from the Borrower:

(i)
a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorized to act with respect to this
Amendment and as to the truth and completeness of the attached resolutions of
its Board of Directors then in full force and effect authorizing the execution,
delivery and performance of this Amendment, and upon which certificate the
Lenders may conclusively rely until the Facility Agent shall have received a
further certificate of the Secretary or Assistant Secretary of the Borrower
canceling or amending such prior certificate; and

(ii)
a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.

(b)
the Facility Agent shall have received all invoiced expenses of the Facility
Agent (including the agreed fees and expenses of counsel to the Facility Agent)
required to be paid by the Borrower pursuant to clause 6 below or that the
Borrower has otherwise agreed in writing to pay to the Facility Agent, in each
case on or prior to the Effective Date;

(c)
the Facility Agent shall have received the amendment to the Hermes Insurance
Policy duly issued by Hermes; and



    



--------------------------------------------------------------------------------

 


(d)
the representations and warranties set forth in clause 4 are true as of the
Effective Date.

3.2
The Facility Agent shall notify the Lenders and the Borrower of the Effective
Date and such notice shall be conclusive and binding.


4
Representations and Warranties

The representations and warranties in Article VI of the Amended Agreement
(excluding Section 6.10 of the Existing Credit Agreement) are deemed to be made
by the Borrower (by reference to the facts and circumstances then existing) on
the date of this Amendment, in each case as if reference to the Loan Documents
in each such representation and warranty was a reference to this Agreement.

5
Incorporation of Terms

The provisions of Section 11.2 (Notices), Section 11.6 (Severability) and
Subsections 11.14.2 (Jurisdiction), 11.14.3 (Alternative Jurisdiction) and
11.14.4 (Service of Process) of the Existing Credit Agreement shall be
incorporated into this Amendment as if set out in full in this Amendment and as
if references in those sections to “this Agreement” or “the Loan Documents” were
references to this Amendment.

6
Costs and Expenses

The Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Facility Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other documents to be delivered hereunder (including the reasonable and
documented fees and expenses of counsel for the Facility Agent with respect
hereto and thereto as agreed with the Facility Agent) in accordance with the
terms of Section 11.3 of the Existing Credit Agreement.

7
Counterparts

This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.

8
Governing Law

This Amendment, and all non-contractual obligations arising in connection with
it, shall be governed by and construed in accordance with English law.
IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be duly executed and delivered as a deed as of the date first above written.


    



--------------------------------------------------------------------------------


 


Schedule 1    
Amended and Restated Credit Agreement







    



--------------------------------------------------------------------------------


 




____________________________________
AMENDED AND RESTATED
HULL NO. S-697 CREDIT AGREEMENT
_________________________________________
dated as of June 8, 2011
amended and restated on February 17, 2012, further amended on May 10, 2012,
further amended on October 17, 2014, further amended and restated on February 2,
2016
and as further amended and restated on     3 July             2018
BETWEEN
Royal Caribbean Cruises Ltd.
as the Borrower,
the Lenders from time to time party hereto,
KfW IPEX-Bank GmbH
as Hermes Agent and Facility Agent,
KfW IPEX-Bank GmbH
as Initial Mandated Lead Arranger,
and
BNP Paribas Fortis S.A./N.V.
DNB Bank ASA
Skandinaviska Enskilda Banken AB (publ)
as the Mandated Lead Arrangers




 

--------------------------------------------------------------------------------


 




TABLE OF CONTENTS
PAGE
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1. Defined Terms2
SECTION 1.2. Use of Defined Terms15
SECTION 1.3. Cross-References15
SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A
Lender    16
SECTION 1.5. Accounting and Financial Determinations16
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
SECTION 2.1. Commitment16
SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments17
SECTION 2.3. Borrowing Procedure17
SECTION 2.4. Funding19
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments20
SECTION 3.2. Prepayment20
SECTION 3.3. Interest Provisions.21
SECTION 3.3.1. Rates.21
SECTION 3.3.2. Election of Floating Rate.21
SECTION 3.3.3. Conversion to Floating Rate.22
SECTION 3.3.4. Post-Maturity Rates.22
SECTION 3.3.5. Payment Dates.22
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks22
SECTION 3.4. Commitment Fees.23


    

--------------------------------------------------------------------------------

 


SECTION 3.4.1. Payment.23
SECTION 3.5. CIRR Fees.23
SECTION 3.5.1. Payment.24
SECTION 3.6. Other Fees.24
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
SECTION 4.1. LIBO Rate Lending Unlawful.24
SECTION 4.2. Deposits Unavailable25
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.26
SECTION 4.4. Funding Losses27
SECTION 4.4.1. Indemnity27
SECTION 4.5. Increased Capital Costs29
SECTION 4.6. Taxes29
SECTION 4.7. Reserve Costs31
SECTION 4.8. Payments, Computations, etc.32
SECTION 4.9. Replacement Lenders, etc.33
SECTION 4.10. Sharing of Payments33
SECTION 4.11. Set-off34
SECTION 4.12. Use of Proceeds34
ARTICLE V CONDITIONS TO BORROWING
SECTION 5.1. Initial Advance of the Loan35
SECTION 5.1.1. Resolutions, etc.35
SECTION 5.1.2. Opinions of Counsel35
SECTION 5.1.3. Hermes Insurance Policy36
SECTION 5.1.4. CIRR requirements36


    



--------------------------------------------------------------------------------

 


SECTION 5.2. Advance of the Loan37
SECTION 5.2.1. Closing Fees, Expenses, etc.37
SECTION 5.2.2. Compliance with Warranties, No Default, etc37
SECTION 5.2.3. Loan Request37
SECTION 5.2.4. Hermes Insurance Policy37
SECTION 5.2.5. Foreign Exchange Counterparty Confirmations.38
SECTION 5.2.6. Pledge Agreement38
SECTION 5.2.7. Opinion of Counsel38
SECTION 5.3. Advance of the Loan on the Final Disbursement Date38
ARTICLE VI REPRESENTATIONS AND WARRANTIES
SECTION 6.1. Organization, etc.38
SECTION 6.2. Due Authorization, Non-Contravention, etc.39
SECTION 6.3. Government Approval, Regulation, etc.39
SECTION 6.4. Compliance with Laws39
SECTION 6.5. Validity, etc.40
SECTION 6.6. No Default, Event of Default or Prepayment Event40
SECTION 6.7. Litigation40
SECTION 6.8. The Purchased Vessel40
SECTION 6.9. Obligations rank pari passu    40
SECTION 6.10. Withholding, etc.41
SECTION 6.11. No Filing, etc. Required41
SECTION 6.12. No Immunity41
SECTION 6.13. Investment Company Act41
SECTION 6.14. Regulation U41


    



--------------------------------------------------------------------------------

 


SECTION 6.15. Accuracy of Information41
ARTICLE VII COVENANTS
SECTION 7.1. Affirmative Covenants42
SECTION 7.1.1. Financial Information, Reports, Notices, etc.    42
SECTION 7.1.2. Approvals and Other Consents.43
SECTION 7.1.3. Compliance with Laws, etc.43
SECTION 7.1.4. The Purchased Vessel44
SECTION 7.1.5. Insurance44
SECTION 7.1.6. Books and Records45
SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany Requirement45
SECTION 7.2. Negative Covenants45
SECTION 7.2.1. Business Activities45
SECTION 7.2.2. Indebtedness45
SECTION 7.2.3. Liens46
SECTION 7.2.4. Financial Condition48
SECTION 7.2.5. Investments49
SECTION 7.2.6. Consolidation, Merger, etc.    49
SECTION 7.2.7. Asset Dispositions, etc.49
SECTION 7.3. Limitation in respect of Certain Representations, Warranties and
Covenants50
ARTICLE VIII EVENTS OF DEFAULT
SECTION 8.1. Listing of Events of Default50
SECTION 8.1.1. Non-Payment of Obligations50
SECTION 8.1.2. Breach of Warranty51
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations51


    



--------------------------------------------------------------------------------

 


SECTION 8.1.4. Default on Other Indebtedness51
SECTION 8.1.5. Bankruptcy, Insolvency, etc.52
SECTION 8.2. Action if Bankruptcy52
SECTION 8.3. Action if Other Event of Default52
ARTICLE IX PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events53
SECTION 9.1.1. Change of Control53
SECTION 9.1.2. [RESERVED]53
SECTION 9.1.3. Unenforceability53
SECTION 9.1.4. Approvals53
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations53
SECTION 9.1.6. Judgments53
SECTION 9.1.7. Condemnation, etc.54
SECTION 9.1.8. Arrest54
SECTION 9.1.9. Sale/Disposal of the Purchased Vessel54
SECTION 9.1.10. Delayed Delivery of the Purchased Vessel54
SECTION 9.1.11. Termination of the Construction Contract54
SECTION 9.2. Mandatory Prepayment54
ARTICLE X THE FACILITY AGENT AND THE HERMES AGENT
SECTION 10.1. Actions55
SECTION 10.2. Indemnity55
SECTION 10.3. Funding Reliance, etc55
SECTION 10.4. Exculpation56
SECTION 10.5. Successor56


    



--------------------------------------------------------------------------------

 


SECTION 10.6. Loans by the Facility Agent57
SECTION 10.7. Credit Decisions58
SECTION 10.8. Copies, etc58
SECTION 10.9. The Agents’ Rights58
SECTION 10.10. The Facility Agent’s Duties58
SECTION 10.11. Employment of Agents59
SECTION 10.12. Distribution of Payments59
SECTION 10.13. Reimbursement59
SECTION 10.14. Instructions59
SECTION 10.15. Payments60
SECTION 10.16. “Know your customer” Checks60
SECTION 10.17. No Fiduciary Relationship60
ARTICLE XI MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc.60
SECTION 11.2. Notices61
SECTION 11.3. Payment of Costs and Expenses62
SECTION 11.4. Indemnification63
SECTION 11.5. Survival64
SECTION 11.6. Severability64
SECTION 11.7. Headings64
SECTION 11.8. Execution in Counterparts,.64
SECTION 11.9. Third Party Rights64
SECTION 11.10. Successors and Assigns65
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan65


    



--------------------------------------------------------------------------------

 


SECTION 11.11.1. Assignments65
SECTION 11.11.2. Participations67
SECTION 11.12. Other Transactions68
SECTION 11.13. Hermes Insurance Policy.68
SECTION 11.13.1. Terms of Hermes Insurance Policy68
SECTION 11.13.2. Obligations of the Borrower.70
SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.70
SECTION 11.14. Law and Jurisdiction71
SECTION 11.14.1. Governing Law71
SECTION 11.14.2. Jurisdiction71
SECTION 11.14.3. Alternative Jurisdiction71
SECTION 11.14.4. Service of Process71
SECTION 11.15. Confidentiality71




    



--------------------------------------------------------------------------------

 




EXHIBITS
Exhibit A    -    Repayment Schedule
Exhibit B    -    Form of Loan Request
Exhibit C    -    [Reserved]
Exhibit D-1    -    Form of Opinion of Liberian Counsel to Borrower
Exhibit D-2    -    Form of Opinion of Counsel to Lenders
Exhibit D-3    -    Form of Opinion of US Tax Counsel to the Lenders
Exhibit E    -    Form of Lender Assignment Agreement
Exhibit F    -    Form of Option A Refinancing Agreement
Exhibit G    -    Form of Pledge Agreement
Exhibit H    -    Form of Opinion of German Counsel




    



--------------------------------------------------------------------------------


 




CREDIT AGREEMENT
HULL NO. S-697 CREDIT AGREEMENT, dated as of June 8, 2011, amended and restated
on February 2, 2016 and further amended and restated on         3 July        
2018, is among Royal Caribbean Cruises Ltd., a Liberian corporation (the
“Borrower”), KfW IPEX-Bank GmbH, in its capacity as agent for the Lenders
referred to below in respect of Hermes-related matters (in such capacity, the
“Hermes Agent”), in its capacity as facility agent (in such capacity, the
“Facility Agent”) and in its capacity as a lender (in such capacity, together
with each of the other Persons that shall become a “Lender” in accordance with
Section 11.11.1 hereof, each of them individually a “Lender” and, collectively,
the “Lenders”).
W I T N E S S E T H:
WHEREAS,
(A)
The Borrower and Meyer Werft GmbH, Papenburg (the “Builder”) have entered on
February 14, 2011 into a Contract for the Construction and Sale of Hull No.
S-697 (as amended from time to time, the “Construction Contract”) pursuant to
which the Builder has agreed to design , construct, equip, complete, sell and
deliver the passenger cruise vessel bearing Builder’s hull number S-697 (the
“Purchased Vessel”);

(B)
The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the sum of (x) up to eighty per cent (80%)
of the Contract Price (as defined below) of the Purchased Vessel (as defined
below), as adjusted from time to time in accordance with the Construction
Contract to reflect, among other adjustments, change orders, but which Contract
Price shall not exceed for this purpose EUR 725,000,000 (the “Contract Price
Proceeds”) and (y) up to 100% of the Hermes Fee (as defined below) (the “Hermes
Fee Proceeds”) and being made available in the US Dollar Equivalent of that
Maximum Loan Amount;

(C)
Except as otherwise provided below under the Alternative Disbursement Option (as
defined below), the Contract Price Proceeds will be provided to the Borrower two
(2) Business Days prior to the delivery of the Purchased Vessel for the purpose
of paying a portion of the Contract Price in connection with the Borrower’s
purchase of the Purchased Vessel. The Hermes Fee Proceeds will be provided on
the First Disbursement Date, with 75% of such Hermes Fee Proceeds to be
disbursed directly to the Hermes Agent for Hermes’ account for the payment of
the Second Fee (as defined below) and 25% to be disbursed to the Borrower for
reimbursement of the First Fee (as defined below);

(D)
The Parties hereto have previously amended this Agreement pursuant to the
Amendment Agreement, the Amendment Deed Number Two, the Amendment



1





--------------------------------------------------------------------------------

 


Agreement Number Three and Amendment Agreement Number Four (each as defined
below); and
(E)
Pursuant to Amendment Agreement Number Five dated as of          2018 (the
“Amendment Agreement Number Five”), and upon satisfaction of the conditions set
forth therein, this Agreement is being amended and restated in the form of this
Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1.    Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
“Agreement” means, on any date, this credit agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.
“Alternative Disbursement Option” means the option of the Borrower to request
the making of the Loan in multiple advances (in an aggregate principal amount
not to exceed the US Dollar Maximum Loan Amount) (i) prior to delivery of the
Purchased Vessel, on each date on which the Borrower is required to make a
pre-delivery installment payment to the Builder (other than, for the avoidance
of doubt, the first such pre-delivery installment) and (ii) on the Final
Disbursement Date.
“Amendment Agreement” means the agreement dated February 17, 2012 and made
between the parties hereto pursuant to which this Agreement was amended and
restated.
“Amendment Agreement Number Five” means the amendment agreement dated     3 July
2018 and made between the parties hereto pursuant to which this Agreement was
amended and restated.


2



--------------------------------------------------------------------------------

 


“Amendment Agreement Number Four” means the amendment agreement dated 2 February
2016 and made between the parties hereto and the Mandated Lead Arrangers (as
therein defined) pursuant to which this Agreement was amended and restated.
“Amendment Agreement Number Three” means the amendment agreement dated 17
October 2014 and made between the parties hereto and the Mandated Lead Arrangers
(as therein defined) pursuant to which this Agreement was amended.
“Amendment Deed Number Two” means the deed of amendment dated 10 May 2012 and
made between the parties hereto and the Mandated Lead Arrangers (as therein
defined) pursuant to which this Agreement was amended.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Commitment Rate” means (x) from the Effective Date through and
including October 28, 2012, 0.15% per annum, (y) from October 29, 2012 through
and including October 28, 2013, 0.25% per annum, and (z) from October 29, 2013
until the Final Disbursement Date, 0.30% per annum.
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
“Assignee Lender” is defined in Section 11.11.1.
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.
“Bank of Nova Scotia Agreement” means the U.S. $1,428,000,000 amended and
restated credit agreement dated as of December 4, 2017 among the Borrower, as
borrower, the various financial institutions as are or shall become parties
thereto, as lenders, and The Bank of Nova Scotia, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Borrower” is defined in the preamble.
“Builder” is defined in the preamble.
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London or Frankfurt,


3



--------------------------------------------------------------------------------

 


and if the applicable Business Day relates to an advance of all or part of the
Loan, an Interest Period, prepayment or conversion, in each case with respect to
the Loan bearing interest by reference to the LIBO Rate, a day on which dealings
in deposits in Dollars are carried on in the London interbank market.
“Buyer’s Allowance” has the meaning assigned thereto in Article II.1 of the
Construction Contract and, when such expression is prefaced by the word
“incurred”, shall mean such amount of the Buyer’s Allowance, not exceeding EUR
57,000,000, as shall at the relevant time have been paid, or become payable, to
the Builder by the Borrower under the Construction Contract as part of the
Contract Price.
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting


4



--------------------------------------------------------------------------------

 


at the time of such election or nomination at least a majority of that board or
equivalent governing body.
“CIRR Representative” means KfW, acting in its capacity as CIRR mandatary in
connection with this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, relative to any Lender, such Lender’s obligation to make the
Loan pursuant to Section 2.1.
“Commitment Fees” is defined in Section 3.4.
“Commitment Termination Date” means July 28, 2015.
“Construction Contract” is defined in the preamble.
“Contract Price” is as defined in the Construction Contract.
“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.
“Covered Taxes” is defined in Section 4.6.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Dollar” and the sign “$” mean lawful money of the United States.
“Dollar Pledged Account” means the Dollar account referred to in the Pledge
Agreement.
“Effective Date” means June 8, 2011.
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
“EUR Pledged Account” means the EUR account referred to in the Pledge Agreement.
“Event of Default” is defined in Section 8.1.


5



--------------------------------------------------------------------------------

 


“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.
“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
any published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.
“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Initial Mandated Lead Arranger,
the Lenders and/or the Borrower setting out the amount of certain fees referred
to in, or payable in connection with, this Agreement.
“Final Disbursement Date” means the date on which the Loan is advanced, or, if
the Borrower elects the Alternative Disbursement Option in accordance with
Section 2.3(b), the date on which the final balance of the Loan is advanced in
connection with delivery of the Purchased Vessel under the Construction
Contract; provided that if the Loan is, or as the case may be, the final balance
of the Loan is reborrowed pursuant to Section 3.7, then the Final Disbursement
Date, solely with respect to such reborrowed Loan, shall be the date of such
reborrowing.
“Final Maturity” means twelve (12) years after the Final Disbursement Date.
“First Disbursement Date” means the date on which the Loan is advanced, or, if
the Borrower elects the Alternative Disbursement Option in accordance with
Section 2.3(b), the date on which the first advance of the Loan is made.
“First Fee” is defined in Section 11.13.
“Fiscal Quarter” means any quarter of a Fiscal Year.
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:


6



--------------------------------------------------------------------------------

 


a)
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

b)
the sum of:

i)    dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
ii)    scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
“Fixed Rate” means a rate per annum equal to the sum of 3.66% per annum plus the
Fixed Rate Margin.
“Fixed Rate Loan” means the Loan bearing interest at the Fixed Rate, or that
portion of the Loan that continues to bear interest at the Fixed Rate after the
termination of any Interest Make-Up Agreement pursuant to Section 3.3.3.
“Fixed Rate Margin” means 1.10% per annum.
“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
“Floating Rate Indemnity Amount” is defined in Section 4.4.1(a).
“Floating Rate Loan” means all or any portion of the Loan bearing interest at
the Floating Rate.
“Floating Rate Margin” means, for each Interest Period, 1.30% per annum.
“Further Restatement Date” means              2018, being the date on which the
form of this Agreement was further amended and restated pursuant to the
Amendment Agreement Number Five.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Funding Losses Event” is defined in Section 4.4.1.
“GAAP” is defined in Section 1.5.
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable


7



--------------------------------------------------------------------------------

 


Jurisdiction that must be complied with to enable the Borrower and its
Subsidiaries to continue their business in such Applicable Jurisdiction,
excluding, in any event, any taxes imposed on the Borrower or any Subsidiary of
the Borrower.
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
“Hermes” means Euler Hermes Kreditversicherungs AG, Friedensallee 254, 22763
Hamburg acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.
“Hermes Agent” is defined in the preamble.
“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.
“Hermes Insurance Policy” means the guarantee (Deckungsdokument) issued by the
Federal Republic of Germany, represented by Hermes, in favor of the Lenders.
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.
“Indemnified Liabilities” is defined in Section 11.4.


8



--------------------------------------------------------------------------------

 


“Indemnified Parties” is defined in Section 11.4.
“Interest Make-Up Agreement” means either an Option A Refinancing Agreement or
an Option B Interest Make-Up Agreement
“Interest Payment Date” means, if the Borrower exercises the Alternative
Disbursement Option, (i) prior to the Final Disbursement Date, each day that
falls at a six (6)-month interval after the First Disbursement Date and (ii) the
Final Disbursement Date.
“Interest Period” means:
(i) if the Borrower exercises the Alternative Disbursement Option, for the
period from the First Disbursement Date to the Final Disbursement Date, the
period between the First Disbursement Date and the first Interest Payment Date,
and subsequently, each succeeding period between two consecutive Interest
Payment Dates and (ii) from and after the Final Disbursement Date, the period
between the Final Disbursement Date and the first Repayment Date, and
subsequently each succeeding period between two consecutive Repayment Dates,
except that:
a)
Any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business Day in that calendar month, the interest amount due in respect of
the Interest Period in question and in respect of the next following Interest
Period being adjusted accordingly; and

b)
If any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.
“KfW” means KfW of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany
acting in its own name for the account of the government of the Federal Republic
of Germany.
“KfW IPEX” means KfW IPEX-Bank GmbH.
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit E.
“Lender” and “Lenders” are defined in the preamble.
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower


9



--------------------------------------------------------------------------------

 


and the Facility Agent, whether or not outside the United States, which shall be
making or maintaining the Loan of such Lender hereunder.
“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Reuters LIBOR01 Page (or any
successor page) at or about 11:00 a.m. (London time) two (2) Business Days
before the commencement of the relevant Interest Period; provided that:
a)
subject to Section 3.3.6, if no such offered quotation appears on Reuters
LIBOR01 Page (or any successor page) at the relevant time, the LIBO Rate shall
be the rate per annum certified by the Facility Agent to be the average of the
rates quoted by the Reference Banks as the rate at which each of the Reference
Banks was (or would have been) offered deposits of Dollars by prime banks in the
London interbank market in an amount approximately equal to the amount of the
Loan and for a period of six months; and

b)
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
“Loan” means the advances made by the Lenders under this Agreement from time to
time in an aggregate amount not to exceed the US Dollar Maximum Loan Amount or,
as the case may be, the aggregate outstanding amount of such advances from time
to time.
“Loan Documents” means this Agreement, the Amendment Agreement, Amendment Deed
Number Two, Amendment Agreement Number Three, Amendment Agreement Number Four,
Amendment Agreement Number Five, the Pledge Agreement, the Syndication Side
Letter and the Fee Letters.
“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
“Margin” means the Fixed Rate Margin and/or the Floating Rate Margin.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.


10



--------------------------------------------------------------------------------

 


“Material Litigation” is defined in Section 6.7.
“Maximum Loan Amount” is defined in the preamble.
“Moody’s” means Moody’s Investors Service Inc.
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);
a)    all cash on hand of the Borrower and its Subsidiaries; plus
b)    all Cash Equivalents.
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
“New Financings” means proceeds from:
a)    borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities of
the Borrower, and
b)    the issuance and sale of equity securities.
“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of August 23, 2013, as amended by Amendment No. 1 thereto
dated as of July 10, 2015 and further amended and restated on 12 October 2017,
among Royal Caribbean Cruises Ltd., as the borrower, the various financial
institutions as are or shall become parties thereto and Nordea Bank Finland PLC,
New York Branch as administrative agent, as amended, restated, supplemented or
otherwise modified from time to time.
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
“Option A Refinancing Agreement” means a refinancing agreement entered into
between the Refinancing Bank and any Lender pursuant to Sections 1.2.1 and 1.2.2
of the Terms and Conditions, substantially in the form of Exhibit F hereto.
“Option A Lender” means each Lender that has executed an Option A Refinancing
Agreement.
“Option B Interest Make-Up Agreement” means an interest make-up agreement
entered into between the CIRR Representative and any Lender pursuant to Section
1.2.4 of the Terms and Conditions.


11



--------------------------------------------------------------------------------

 


“Option B Lender” means each Lender that has executed an Option B Interest
Make-Up Agreement.
“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
“Participant” is defined in Section 11.11.2.
“Participant Register” is defined in Section 11.11.2.
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.
“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
G.
“Pledged Accounts” means the EUR Pledged Account and the Dollar Pledged Account
and “Pledged Account” means either of them.
“Prepayment Event” is defined in Section 9.1.
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
“Purchased Vessel” is defined in the preamble.
“Quarterly Payment Date” means the last day of each March, June, September and
December or, if any such day is not a Business Day, the next succeeding Business
Day.
“Reference Banks” means, if the LIBO Rate for any Interest Period cannot be
determined pursuant to paragraph (a) of the definition of “LIBO Rate”, those
banks designated as Reference Banks by the Facility Agent from time to time that
are reasonably acceptable to the Borrower, and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.
“Refinancing Bank” means KfW in its capacity as the provider of refinancing
pursuant to Section 1.2.2 of the Terms and Conditions.
“Register” is defined in Section 11.11.3.


12



--------------------------------------------------------------------------------

 


“Repayment Date” means each of the dates for payment of the repayment
installments of the Loan specified in Exhibit A, as amended and/or replaced from
time to time by the Facility Agent and the Borrower.
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 60% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 60% of the Commitments.
“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The Mc-Graw-Hill Financial Inc.
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating or organized in a Sanctioned
Country.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Second Fee” is defined in Section 11.13.
“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency). 
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.


13



--------------------------------------------------------------------------------

 


“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
“Syndication Side Letter” means the side letter dated as of the date of this
Agreement entered into between KfW IPEX, in its capacity as Lender, and the
Borrower.
“Terms and Conditions” means the general terms and conditions for CIRR Interest
Make-Up for Ship Financing issued by the Federal Republic of Germany on May 12,
2009.
“US Dollar Equivalent” means:
(i)     for all EUR amounts payable in respect of the Contract Price (excluding
the portion thereof comprising the Buyer’s Allowance), the total of such EUR
amounts converted to a corresponding Dollar amount as determined using the
weighted average rate of exchange that the Borrower has agreed, either in the
spot or forward currency markets, to pay its counterparties for the purchase of
the relevant amounts of EUR with Dollars for the payment of the installments of
the Contract Price and including in such weighted average the spot rates for any
EUR amounts due that have not been hedged by the Borrower;
(ii)    for all EUR amounts payable in respect to the Buyer’s Allowance, the
total of such EUR amounts converted to a corresponding Dollar amount as
determined using the USD-to-EUR rate used by the Borrower to convert the
relevant USD amount of the amount of the Buyer’s Allowance into EUR for the
purpose of the Builder invoicing the same to the Borrower in EUR in accordance
with the Construction Contract; and
(iii)    for purposes of determining the Hermes Fee, the rate determined in
accordance with Section 2.3(e).
Such rate of exchange under (i) above shall be evidenced by foreign exchange
counterparty confirmations. The US Dollar Equivalent of the portion of the
Maximum Loan Amount under (i) above shall be calculated by the Borrower in
consultation with the Facility Agent no less than two (2) Business Days prior to
the making of such advance. Such rate of exchange under (ii) above shall be
evidenced by the production of the invoice from the Borrower to the Builder in
respect of the Buyer’s Allowance and which invoice shall contain the USD/EUR
exchange rate used for determining the EUR amount of the Buyer’s Supplies.
“US Dollar Maximum Loan Amount” means the US Dollar Equivalent of the Maximum
Loan Amount.


14



--------------------------------------------------------------------------------

 


“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

SECTION 1.2.    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in each Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.

SECTION 1.3.    Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.


15



--------------------------------------------------------------------------------


 


SECTION 1.4.    Application of this Agreement to KfW IPEX as an Option A Lender.
The parties to this Agreement are aware that KfW IPEX will not enter into an
Option A Refinancing Agreement with the CIRR Representative. However, for the
purposes of this Agreement, KfW IPEX will be deemed to have entered into an
Option A Refinancing Agreement with the CIRR Representative in the form of
Exhibit F. Consequently, any reference to an Option A Lender shall include KfW
IPEX and any reference to an Option A Refinancing Agreement shall include the
Option A Refinancing Agreement deemed to have been entered into by KfW IPEX.

SECTION 1.5.    Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the Effective Date, there is a change in the manner of determining any of
the items referred to herein or thereunder that are to be determined by
reference to GAAP, and the effect of such change would (in the reasonable
opinion of the Borrower or the Facility Agent) be such as to affect the basis or
efficacy of the financial covenants contained in Section 7.2.4 in ascertaining
the consolidated financial condition of the Borrower and its Subsidiaries and
the Borrower notifies the Facility Agent that the Borrower requests an amendment
to any provision hereof to eliminate such change occurring after the date hereof
in GAAP or the application thereof on the operation of such provision (or if the
Facility Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), then such item shall for
the purposes of Section 7.2.4 continue to be determined in accordance with GAAP
relating thereto as if GAAP were applied immediately prior to such change in
GAAP or in the interpretation thereof until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, all obligations of any person that are or would be characterized as
operating lease obligations in accordance with GAAP on the Further Restatement
Date (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations for the
purposes of this Agreement regardless of any change in GAAP following the
Further Restatement Date that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as capital
leases.

ARTICLE II
COMMITMENTS AND BORROWING PROCEDURES

SECTION 2.1.    Commitment. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make the Loan shall be affected by any other Lender’s
failure to make the Loan.

SECTION 2.2.    Commitment of the Lenders; Termination and Reduction of
Commitments.


16



--------------------------------------------------------------------------------

 


a)
Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 either (i) two (2) Business Days prior to the
delivery of the Purchased Vessel to the Borrower under the Construction Contract
pursuant to Section 2.3(a) or (ii) if the Borrower elects the Alternative
Disbursement Option in accordance with Section 2.3(b), as set forth in Section
2.3(b). The commitment of each Lender described in this Section 2.2 (herein
referred to as its “Commitment”) shall be the commitment of such Lender to make
available to the Borrower its portion of the Loan hereunder expressed as the
initial amount set forth opposite such Lender’s name on its signature page
attached hereto or, in the case of any Lender that becomes a Lender pursuant to
an assignment pursuant to Section 11.11.1, the amount set forth as such Lender’s
Commitment in the related Lender Assignment Agreement, in each case as such
amount may be reduced from time to time pursuant to Section 2.2(b) or reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.11.1. Notwithstanding the foregoing, each Lender’s
Commitment shall terminate on the earlier of (i) the Commitment Termination Date
if the Purchased Vessel is not delivered prior to such date and (ii) the
delivery of the Purchased Vessel.

b)
The Borrower may, by notice to the Facility Agent, at any time (i) prior to the
date that is not less than 61 days prior to the First Disbursement Date, without
premium or penalty, terminate, or from time to time reduce, the Commitments and
(ii) prior to the date on which the Commitments have been terminated but less
than 61 days prior to the First Disbursement Date, and subject to Section 4.4,
terminate, or from time to time reduce, the Commitments. Any such termination or
reduction of the Commitments shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments.

c)
If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.


SECTION 2.3.    Borrowing Procedure.
a)
Unless the Borrower has elected the Alternative Disbursement Option in
accordance with Section 2.3(b), the Borrower shall deliver a Loan Request and
the documents required to be delivered pursuant to Section 5.1.1(a) to the
Facility Agent on or before 11:00 a.m., London time, not less than two (2)
Business Days in advance of the date that is two (2) Business Days prior to the
anticipated delivery date of the Purchased Vessel. The aggregate amount of the
Loan to be advanced shall not exceed the US Dollar Maximum Loan Amount.

b)
The Borrower may, subject to Section 4.12(b), at any time prior to the
Contractual Delivery Date, elect the Alternative Disbursement Option by written
notice to the Facility Agent delivered ten (10) Business Days prior to the
requested date of the first such advance to be made following such election. If
so elected, the Borrower shall deliver a Loan Request and, in the case of the
First Disbursement Date, the documents required to be delivered pursuant to
Section 5.1.1(a) to the Facility Agent on or before 11:00 a.m. London time, not
less than two (2) Business Days in advance of the date on which the Borrower is
required to make a pre-delivery installment to the Builder (other than, for the
avoidance of doubt, the first such pre-delivery installment due under the
Construction Contract) or, in the case of the advance on the Final Disbursement
Date, not less than two (2) Business Days in advance of the date that is two (2)
Business Days prior to the anticipated delivery date of the Purchased Vessel.
Each such advance of a portion of the Loan shall not exceed the US Dollar
Equivalent of 80% of the installment payment owing to the Builder on such date;
provided, however, that (i) the advance to be made on the First Disbursement
Date may be increased by up to 100% of the total amount of the Hermes Fee, (ii)
the advance to be made on the Final Disbursement Date may be in an amount up to
the excess of the US Dollar Maximum Loan Amount over the aggregate amount of all
advances made prior to the Final Disbursement Date, and (iii) the aggregate
amount of all such advances shall not exceed the US Dollar Maximum Loan Amount.

c)
The Facility Agent shall promptly notify each Lender of any Loan Request by
forwarding a copy thereof to each Lender, together with its attachments. On the
terms and subject to the conditions of this Agreement, the Loan (or portion
thereof, as specified by the Borrower) shall be made on the Business Day
specified in such Loan Request. On or before 11:00 a.m., New York time, on the
Business Day specified in such Loan Request, the Lenders shall, without any
set-off or counterclaim, deposit with the Facility Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Loan or portion
thereof. Such deposit will be made to an account which the Facility Agent shall
specify from time to time by notice to the Lenders. To the extent funds are so
received from the Lenders, the Facility Agent shall, without any set-off or
counterclaim, make such funds available to the Borrower on the Business Day
specified in the Loan Request by wire transfer of same day funds to the account
or accounts the Borrower shall have specified in its Loan Request.

d)
The Borrower shall, upon receipt of the Dollar funds into the account referred
to in Section 2.3(c) above, (i) complete the purchase of EUR with its
counterparties or otherwise as set out in the Loan Request (by authorising and
instructing the Facility Agent to remit the necessary Dollar funds to the said
counterparties) and shall procure the payment of all EUR proceeds of such
transactions to the EUR Pledged Account no later than the Business Day
immediately following the Business Day specified in the Loan Request and (ii) to
the extent of any such Dollar funds as shall not be used to purchase EUR, (by
authorising and instructing the Facility Agent accordingly) shall procure the
payment of such Dollar funds to the Dollar Pledged Account on the Business Day
specified in the Loan Request.

e)
If the Borrower elects to finance all or any part of the Hermes Fee with a
portion of the advance made on the First Disbursement Date, the Borrower shall
indicate such election in its Loan Request with respect to such advance. When
this election is made, the amount of the advance in Dollars (the “US Dollar
Hermes Advance Amount”) that will fund the Hermes Fee shall be equal to the
Dollar amount that corresponds to the EUR amount of the Hermes Fee to be
financed with such advance, which amount shall be reasonably determined by the
Facility Agent based on the spot rate for EUR-Dollar exchanges on the date such
Loan Request is delivered, which spot rate shall be determined by reference to a
publicly available market service like Bloomberg that can be independently
verified by the Borrower. The Facility Agent shall notify the Borrower and the
Lenders of the US Dollar Hermes Advance Amount (including the applicable spot
rate referred to above) on the date such Loan Request is delivered, and the
Lenders shall deposit such US Dollar Hermes Advance Amount with the Facility
Agent in accordance with Section 2.3(c). The Borrower will be deemed to have
directed the Facility Agent to pay over directly to Hermes on behalf of the
Borrower that portion of the EUR amount of the Second Fee to be financed with
the proceeds of the advance on the First Disbursement Date and to retain for the
Borrower’s own account (and deposit in the Dollar Pledge Account pending
disbursement in accordance with Section 2.3(f)) deposits made by the Lenders in
Dollars in an amount equal to the portion of the US Dollar Hermes Advance Amount
attributable to the First Fee paid by the Facility Agent to Hermes on behalf of
the Borrower.

f)
Upon the date of delivery of the Purchased Vessel, the Facility Agent shall
direct that moneys standing to the credit of the Pledged Accounts shall, in the
manner set out in the Loan Request, be disbursed as follows:

(i)    in EUR, to the account of the Builder, as designated by the Builder and
set out in the Loan Request, to the extent necessary to meet the final
instalment of the Contract Price (including any portion thereof attributable to
the Buyer’s Allowance); and
(ii)    in Dollars, to the account of the Borrower, as designated by the
Borrower and set out in the Loan Request, in reimbursement of the First Fee and
in respect of any additional amounts standing to the Dollar Pledge Account as of
the date of such disbursement,
and such moneys shall be so disbursed on the said date of delivery or, if such
date is not a Business Day, the first Business Day following the date of such
delivery.



SECTION 2.4.    Funding. Each Lender may, if it so elects, fulfill its
obligation to make or continue its Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such Loan;
provided that such Loan shall nonetheless be deemed to have been made and to be
held by such Lender, and the obligation of the Borrower to repay such Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility; provided, further, that the Borrower shall
not be required to pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and
4.7 that is greater than the amount which it would have been required to pay had
the Lender not caused such branch or Affiliate (or international banking
facility) to make or maintain such Loan.

ARTICLE III    
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES


17



--------------------------------------------------------------------------------


 


SECTION 3.1.    Repayments. a) Subject to Section 3.1 b), the Borrower shall
repay the Loan in the installments and on the dates set out in Exhibit A.
b)
If, on the date of delivery of the Purchased Vessel, the outstanding principal
amount of the Loan exceeds the US Dollar Maximum Loan Amount (as a result of a
reduction in the Contract Price after the Final Disbursement Date and before the
delivery of the Purchased Vessel), the Borrower shall repay the Loan in an
amount equal to such excess within two (2) Business Days after the date of
delivery of the Purchased Vessel. Any such partial prepayment shall be applied
pro rata in satisfaction of the repayment installments of the Loan set out in
Exhibit A.

c)
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
reborrowed under the terms of this Agreement.


SECTION 3.2.    Prepayment. The Borrower
a)
May, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

i)
all such voluntary prepayments shall require (x) for prepayments on or after the
Final Disbursement Date made prior to delivery of the Purchased Vessel in
respect of the advance made on such Final Disbursement Date, at least two (2)
Business Days’ prior written notice to the Facility Agent, and (y) for all other
prepayments, at least 30 calendar days’ prior written notice, if all or any
portion of the Loan is a Fixed Rate Loan, and at least five (5) Business Days’
(or, if such prepayment is to be made on the last day of an Interest Period for
such Loan, four (4) Business Days’) prior written notice, if the Loan is a
Floating Rate Loan, in each case to the Facility Agent; and

ii)
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount of the
Loan) and shall be applied in inverse order of maturity or ratably among all
remaining installments, as the Borrower shall designate to the Facility Agent,
in satisfaction of the repayment installments of the Loan set out in Exhibit A.

b)
Shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be reborrowed under the terms of this Agreement except as
provided in Section 3.7 and the last paragraph of Section 9.1 (which follows
Section 9.1.10).

SECTION 3.3.    Interest Provisions. Interest on the outstanding principal
amount of the Loan shall accrue and be payable in accordance with this Section
3.3.

SECTION 3.3.1.    Rates. The Loan shall accrue interest from the First
Disbursement Date to the date of repayment or prepayment of the Loan in full to
the Lenders at the Fixed Rate, subject to (i) any election made by the Borrower
to elect


18



--------------------------------------------------------------------------------

 


the Floating Rate pursuant to Section 3.3.2 or (ii) any conversion of any
portion of the Loan held by a Lender to a Floating Rate Loan upon the
termination of the Interest Make-Up Agreement to which such Lender is a party in
accordance with Section 3.3.3. Interest calculated at the Fixed Rate or the
Floating Rate shall be payable semi-annually in arrears on each Interest Payment
Date and on the Repayment Dates set out in Exhibit A (for purposes of
clarification, it being understood that if the Borrower exercises the
Alternative Disbursement Option, the period of time between (x) the making of
any advance after the First Disbursement Date and the next following Interest
Payment Date and/or (y) the final Interest Payment Date and the immediately
preceding Interest Payment Date may be less than six months, and that the
reference period for the LIBO Rate for such advances during such periods shall
be adjusted accordingly). The Loan shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to the
Loan. All interest shall be calculated on the basis of the actual number of days
elapsed over a year comprised of 360 days.

SECTION 3.3.2.    Election of Floating Rate.
a)
By written notice to the Facility Agent delivered prior to the date that is not
less than 61 days prior to the First Disbursement Date, the Borrower may elect,
without incurring any liability to make any payments pursuant to Section 4.4 or
to pay any other indemnity or compensation obligation, to pay interest on the
Loan at the Floating Rate.

b)
By written notice to the Facility Agent delivered less than 61 days prior to the
First Disbursement Date but not less than 30 days prior to the First
Disbursement Date, the Borrower may elect, subject to Section 4.4, to pay
interest on the Loan at the Floating Rate.

c)
By written notice to the Facility Agent no later than 2:00 p.m. Frankfurt time
30 days prior to the end of an Interest Period, the Borrower may elect, subject
to Section 4.4, to pay interest on the Loan for the remainder of the term of the
Loan at the Floating Rate, with effect from the end of that Interest Period.

d)
Any election made under any of Section 3.3.2.a), Section 3.3.2.b) or Section
3.3.2.c) may only be made one time during the term of the Loan.


SECTION 3.3.3.    Conversion to Floating Rate. If, during any Interest Period,
the Interest Make-Up Agreement in effect with any Lender is terminated for any
reason (other than as a result of the negligence or willful misconduct of such
Lender), then the portion of the Loan held by such Lender shall convert to a
Floating Rate Loan on the last day of such Interest Period, and the Borrower
shall pay interest on such portion of the Loan at the Floating Rate on such
portion for the remainder of the term of the Loan. The Borrower shall not incur
any liability to make any payments pursuant to Section 4.4 or to pay any other
indemnity or compensation obligation in connection with any such conversion. For
the avoidance of doubt, Section 3.3.3 shall not apply as a result of any action
by the Borrower, including the termination of Commitment, any voluntary or
mandatory prepayment other than pursuant to Section 9.1.10 or Section
3.2(a)(i)(x), as the case may be, acceleration of the Loan due to the occurrence
of an Event of Default or an election by the Borrower pursuant to Section 3.3.2.

SECTION 3.3.4.    Post-Maturity Rates. After the date any principal amount of
the Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to (a) in the case of (i) principal of and interest
on the Loan payable to each Option A Lender and (ii) interest on the Loan
payable to each Option B Lender, the sum of the Floating Rate plus 3% per annum
and (b) in the case of any other monetary Obligation, the sum of the Floating
Rate plus 2% per annum.

SECTION 3.3.5.    Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:
a)
each Interest Payment Date;

b)
each Repayment Date;

c)
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

d)
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.



19



--------------------------------------------------------------------------------


 


SECTION 3.3.6.    Interest Rate Determination; Replacement Reference Banks. The
Facility Agent shall obtain from each Reference Bank timely information for the
purpose of determining the LIBO Rate in the event that no offered quotation
appears on Reuters LIBOR01 Page (or any successor page) and the LIBO Rate is to
be determined by reference to quotations supplied by the Reference Banks. If any
one or more of the Reference Banks shall fail to furnish in a timely manner such
information to the Facility Agent for any such interest rate, the Facility Agent
shall determine such interest rate on the basis of the information furnished by
the remaining Reference Banks. If the Borrower elects to add an additional
Reference Bank hereunder or a Reference Bank ceases for any reason to be able
and willing to act as such, the Facility Agent shall, at the direction of the
Required Lenders and after consultation with the Borrower and the Lenders,
appoint a replacement for such Reference Bank reasonably acceptable to the
Borrower, and such replaced Reference Bank shall cease to be a Reference Bank
hereunder. The Facility Agent shall furnish to the Borrower and to the Lenders
each determination of the LIBO Rate made by reference to quotations of interest
rates furnished by Reference Banks.
Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.

SECTION 3.4.    Commitment Fees. The Borrower agrees to pay to the Facility
Agent for the account of each Lender a commitment fee (the “Commitment Fee”) on
its daily unused portion of the Maximum Loan Amount (as such Maximum Loan Amount
may be adjusted from time to time), for the period commencing on the Effective
Date and continuing through the earliest of (i) the Final Disbursement Date,
(ii) the date upon which the Facility Agent has provided the Borrower with
written notice that the Lenders will not advance the Loan because the
Commitments shall have been terminated pursuant to Section 8.2 or 8.3, (iii) the
Commitment Termination Date and (iv) the date the Commitments shall have been
terminated pursuant to Section 2.2(b). Should the Facility Agent provide the
Borrower notice that the Lenders will not advance the Loan because Hermes has
cancelled the Hermes Insurance Policy, the Commitment Fees paid by the Borrower
for the account of each Lender shall be promptly refunded to the Borrower by
such Lender.

SECTION 3.4.1.    Payment. The Commitment Fee shall be payable by the Borrower
to the Facility Agent for the account of each Lender in arrears on each
Quarterly Payment Date, commencing with the first such date following the
Effective Date and ending on the earliest to occur of (i) the Final Disbursement
Date, (ii) the date the Lenders are no longer obligated to advance the Loan,
(iii) the Commitment Termination Date and (iv) the date the Commitments shall
have been terminated pursuant to Section 2.2(b). The Commitment Fee shall be in
the amount in EUR equal to the product of the Applicable Commitment Rate,
multiplied by, for each day elapsed since the previous Quarterly Payment Date,
the difference between the Maximum Loan Amount and the aggregate amount of all
advances made on or prior to such day, divided by 360 days; provided that the
Borrower may elect to pay the Commitment Fee on any Quarterly Payment Date in
the Dollars by giving notice to the Facility Agent five (5) Business Days before
such Quarterly Payment Date. If the Borrower elects to pay the Commitment Fee in
Dollars, the exchange rate used to convert the fee from EUR to Dollars shall be
the 10 A.M. midpoint market fixing for the conversion of EUR to Dollars set by
the Federal Reserve Bank of New York two (2) Business Days prior to the relevant
Quarterly Payment Date.

SECTION 3.5.    CIRR Fees. The Borrower agrees to pay to the Facility Agent for
the account of the CIRR Representative a fee of 0.01% per annum (the “CIRR Fee”)
on the Maximum Loan Amount (as such Maximum Loan Amount may be adjusted from
time to time), for the period commencing on August 14, 2011 and continuing until
the earliest of (i) the date falling sixty (60) days prior to the First
Disbursement Date, (ii) the date falling 30 days after the date on which the
Borrower elects the Floating Rate pursuant to Section 3.3.2 or, as to any
portion of the Loan converted to a Floating Rate Loan pursuant to Section 3.3.3,
the date on which such portion so converts to a Floating Rate Loan, (iii) the
date upon which the Facility Agent has provided written notice to the Borrower
that the Lenders will not advance the Loan because the Commitments shall have
been terminated pursuant to Section 8.2 or 8.3 and (iv) any other date on which
the Commitments shall have been terminated.

SECTION 3.5.1.    Payment. The CIRR Fee shall be payable by the Borrower in EUR
quarterly in arrears from the date of commencement of the period described in
Section 3.5 and, if applicable, on the earliest of (i) the date falling sixty
(60) days prior to the First Disbursement Date, (ii) the date falling 30 days
after the date on which the Borrower elects the Floating Rate pursuant to
Section 3.3.2 or, as to any portion of the Loan converted to a Floating Rate
Loan pursuant to Section 3.3.3, the date on which such portion so converts to a
Floating Rate Loan, (iii) the date upon which the Facility Agent has provided
written notice to the Borrower that the Lenders will not advance the Loan
because the Commitments shall have been terminated pursuant to Section 8.2 or
8.3 and (iv) any other date on which the Commitments shall have been terminated.

SECTION 3.6.    Other Fees. The Borrower agrees to pay to the Facility Agent the
agreed-upon fees set forth in the Fee Letters on the dates and in the amounts
set forth therein.
SECTION 3.7. Temporary Repayment. If the proceeds of the Loan (or, if
applicable, the balance of the Loan) have not been utilised directly or
indirectly to pay for delivery of the Purchased Vessel within 15 days after the
initial Final Disbursement Date and have been deposited in accordance with
Section 4.12, the Borrower may, by notice to the Facility Agent in accordance
with Section 3.2(a) and specifying that such prepayment may be reborrowed under
this Agreement, prepay the Loan together with accrued interest on the Loan so
prepaid. If the Purchased Vessel is subsequently delivered, the Borrower shall
be permitted to submit one additional Loan Request in accordance with Section
2.3 to reborrow the Loan previously prepaid under this Section; provided,
however, that the date of funding of any such reborrowed Loan shall not be later
than 28 July 2015 and provided, further, that such date of funding shall be the
Final Disbursement Date for all purposes hereunder with respect to such
reborrowed Loan. Prepayment of the Loan made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4.

ARTICLE IV    
CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1.    LIBO Rate Lending Unlawful. If after the Effective Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or


20



--------------------------------------------------------------------------------

 


any central bank or other governmental authority having jurisdiction over such
Lender asserts that it is unlawful for such Lender to make, continue or maintain
the Loan bearing interest at a rate based on the LIBO Rate, the obligation of
such Lender to make, continue or maintain its Loan bearing interest at a rate
based on the LIBO Rate shall, upon notice thereof to the Borrower, the Facility
Agent and each other Lender, forthwith be suspended until the circumstances
causing such suspension no longer exist, provided that such Lender’s obligation
to make, continue and maintain its Loan hereunder shall be automatically
converted into an obligation to make, continue and maintain the Loan bearing
interest at a rate to be negotiated between such Lender and the Borrower that is
the equivalent of the sum of the LIBO Rate for the relevant Interest Period plus
the Floating Rate Margin.

SECTION 4.2.    Deposits Unavailable. If, on or after the date the Borrower
elects the Floating Rate pursuant to Section 3.3.2 or if any Lender shall have
entered into an Option B Interest Make-Up Agreement (an “Option B Lender”), the
Facility Agent shall have determined that:
a)
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

b)
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

c)
the cost to Option B Lenders that in the aggregate hold more than 50% of the
aggregate outstanding principal amount of the Loan then held by Option B
Lenders, if any Lender shall have entered into an Option B Interest Make-Up
Agreement, of obtaining matching deposits in the relevant interbank market for
the relevant Interest Period would be in excess of the LIBO Rate (provided, that
no Option B Lender may exercise its rights

pursuant to this Section 4.2.c) for amounts up to the difference between such
Option B Lender’s cost of obtaining matching deposits on the date such Option B
Lender becomes a Lender hereunder less the LIBO Rate on such date),
then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period on
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Reuters’ service) (or, in the case
of clause (c) above, the lesser of (x) the cost to the Option B Lenders of
funding the portion of the Loan held by such Option B Lenders and (y) such
weighted average). The Facility Agent shall furnish a certificate to the
Borrower as soon as reasonably practicable after the Facility Agent has given
such Determination Notice setting forth such rate. In the event that the
circumstances described in this Section 4.2 shall extend beyond the end of an
interest period agreed or set pursuant hereto, the foregoing procedure shall be
repeated as often as may be necessary.

SECTION 4.3.    Increased LIBO Rate Loan Costs, etc. If after the Effective Date
a change in any applicable treaty, law, regulation or regulatory requirement or
in the interpretation thereof or in its application to the Borrower, or if
compliance by any Lender with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:
a.
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

b.
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

c.
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs



21



--------------------------------------------------------------------------------

 


described in Section 4.7) or other banking or monetary controls or requirements
which affect the manner in which a Lender shall allocate its capital resources
to its obligations hereunder or require the making of any special deposits
against or in respect of any assets or liabilities of, deposits with or for the
account of, or loans by, any Lender (provided that such Lender shall, unless
prohibited by law, allocate its capital resources to its obligations hereunder
in a manner which is consistent with its present treatment of the allocation of
its capital resources); or
d.
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making the Loan or maintaining the Loan or any part thereof, (ii)
to reduce the amount of any payment received by such Lender or its effective
return hereunder or on its capital or (iii) to cause such Lender to make any
payment or to forego any return based on any amount received or receivable by
such Lender hereunder, then and in any such case if such increase or reduction
in the opinion of such Lender materially affects the interests of such Lender,
(A) such Lender shall (through the Facility Agent) notify the Borrower of the
occurrence of such event and use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon such demand pay to the Facility Agent for the account of such Lender such
amount as is necessary to compensate such Lender for such additional cost or
such reduction and ancillary expenses, including taxes, incurred as a result of
such adjustment. Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is such Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender notifies the Borrower of the circumstance giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.


22



--------------------------------------------------------------------------------


 


SECTION 4.4.    Funding Losses.

SECTION 4.4.1.    Indemnity. In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit in the event the
Borrower has elected the Floating Rate pursuant to Section 3.3.2), by reason of
the liquidation or reemployment (at not less than the market rate) of deposits
or other funds acquired by such Lender, to make, continue or maintain any
portion of the principal amount of the Loan as a result of:
i)
if at the time interest is calculated at the Floating Rate, any conversion or
repayment or prepayment or acceleration of the principal amount of the Loan on a
date other than the scheduled last day of an Interest Period or otherwise
scheduled date for repayment or payment (including payments made in accordance
with Section 3.1(b);

ii)
if at the time interest is calculated at the Fixed Rate, any repayment or
prepayment or acceleration of the principal amount of the Loan, other than any
repayment made on the date scheduled for such repayment;

iii)
an election by the Borrower of the Floating Rate in accordance with
Section 3.3.2.b) or Section 3.3.2.c);

iv)
a reduction or termination of the Commitments by the Borrower pursuant to
Section 2.2.b)(ii); or

v)
the Loan not being made in accordance with the Loan Request therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article V not being satisfied,

(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within five
(5) Business Days of its receipt thereof:
a.
if at that time interest is calculated at the Floating Rate, pay directly to the
Facility Agent an amount (the “Floating Rate Indemnity Amount”) equal to the
amount by which:

(i)
interest calculated at the Floating Rate which a Lender would have received on
its share of the amount of the Loan subject to such Funding Losses Event for the
period from the date of receipt of any part of its share in the Loan to the last
day of the applicable Interest Period,

exceeds:
(ii)
the amount which a Lender would be able to obtain by placing an amount equal to
the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period



23



--------------------------------------------------------------------------------

 


starting on the Business Day following receipt and ending on the last day of the
applicable Interest Period.
b.
if at that time interest is calculated at the Fixed Rate, pay to the Facility
Agent for the account of such Lender the sum of:

(A)
an amount equal to the amount by which:

(i)
interest calculated at the Fixed Rate which a Lender would have received on its
share of the amount of the Loan subject to such Funding Losses Event for the
period from the date of receipt of any part of its share of the Loan to the
final scheduled date for the repayment of Loan in full pursuant to Section 3.1,

exceeds:
(ii)
the amount by which a Lender would be able to obtain by placing an equal amount
to the amount received by it on deposit and receiving interest equal to the
money market rate then applicable to Dollars on the Reuters page “ICAP1” (the
“Reinvestment Rate”),

such amount to be discounted to present value at the Reinvestment Rate; and
(B)
if such Lender has entered into an Option B Interest Make-up Agreement, an
amount equal to the Floating Rate Indemnity Amount.

Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

SECTION 4.5.    Increased Capital Costs. If after the Effective Date any change
in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of its Commitment or the Loan made by such Lender is reduced to a
level below that which such Lender or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender to the Borrower, the
Borrower shall immediately pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return. Any such notice shall (i) describe in reasonable
detail the capital adequacy requirements which have been imposed, together with
the approximate date of the effectiveness thereof, (ii) set forth the amount of
such lowered return, (iii) describe the manner in which such amount has been
calculated,


24



--------------------------------------------------------------------------------

 


(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.

SECTION 4.6.    Taxes. All payments by the Borrower of principal of, and
interest on, the Loan and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”). In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:
a.
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

b.
promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and



25



--------------------------------------------------------------------------------

 


c.
pay to the Facility Agent for the account of the Lenders such additional amount
or amounts as is necessary to ensure that the net amount actually received by
each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or


26



--------------------------------------------------------------------------------

 


business in the United States (or alternatively, an Internal Revenue Service
Form W-8BEN claiming the benefits of a tax treaty, but only if the applicable
treaty described in such form provides for a complete exemption from U.S.
federal income tax withholding), or any successor form, on or prior to the date
hereof (or, in the case of any assignee Lender or Participant, on or prior to
the date of the relevant assignment or participation), in each case attached to
an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the Facility
Agent and the Borrower if the certifications made on any form provided pursuant
to this paragraph are no longer accurate and true in all material respects and
(c) provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender Party (or Participant)
hereunder are exempt from withholding under FATCA, and (ii) in all cases,
provide such forms, certificates or other documents, as and when reasonably
requested by the Borrower, necessary to claim any applicable exemption from, or
reduction of, Covered Taxes or any payments made to or for benefit of such
Lender Party or such Participant, provided that the Lender Party or Participant
is legally able to deliver such forms, certificates or other documents. For any
period with respect to which a Lender (or assignee Lender or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender (or
assignee Lender or Participant) shall not be entitled to the benefits of this
Section 4.6 with respect to Covered Taxes imposed by reason of such failure.

SECTION 4.7.    Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, on and after the date the
Borrower elects the Floating Rate pursuant to Section 3.3.2, pay to the Facility
Agent for the account of each Lender on the last day of each Interest Period, so
long as the relevant Lending Office of such Lender is required to maintain
reserves against “Eurocurrency liabilities” under Regulation D of the F.R.S.
Board, upon notice from such Lender, an additional amount equal to the product
of the following for the Loan for each day during such Interest Period:
(i)    the principal amount of the Loan outstanding on such day; and
(ii)    the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the
Effective Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and
(iii)    1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its


27



--------------------------------------------------------------------------------

 


knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 4.8.    Payments, Computations, etc. (%4) Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Facility Agent for the pro
rata account of the Lenders entitled to receive such payment. All such payments
required to be made to the Facility Agent shall be made, without set-off,
deduction or counterclaim, not later than 11:00 a.m., New York time, on the date
due, in same day or immediately available funds through the New York Clearing
House Interbank Payments System (or such other funds as may be customary for the
settlement of international banking transactions in Dollars), to such account as
the Facility Agent shall specify from time to time by notice to the Borrower.
Funds received after that time shall be deemed to have been received by the
Lenders on the next succeeding Business Day.
a.
(%5) Each Option A Lender hereby instructs the Facility Agent to remit all
payments of interest made with respect to any portion of the Loan held by such
Option A Lender to the Refinancing Bank less (x) the margin for Fixed Rate Loans
of 1.10% and (y) the CIRR administrative fee of 0.20% if interest on the Loan
made by that Lender is then calculated at the Fixed Rate and less the Floating
Rate Margin if interest on that Loan is then calculated at the Floating Rate.

(i)    Each Option B Lender hereby instructs the Facility Agent, with respect to
any portion of the Loan held by such Option B Lender, to pay to the CIRR
Representative interest thereon at the Fixed Rate, if interest on such portion
of the Loan is then calculated at the Fixed Rate, and to pay directly to such
Lender interest thereon at the Floating Rate, if interest on such portion of the
Loan is then calculated at the Floating Rate.
b.
The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall (except as otherwise required by clause (a) of the definition of the term
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.



28



--------------------------------------------------------------------------------


 


SECTION 4.9.    Replacement Lenders, etc. If the Borrower shall be required to
make any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or
4.7, the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lenders Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loans in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent (which replacement Lender shall meet the
criteria set out in Section 2.1 of the Terms and Conditions), provided that (i)
each such assignment shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement and (ii) no Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loans owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement. Each Lender represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.

SECTION 4.10.    Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of set-off or
otherwise) on account of the Loan (other than pursuant to the terms of Sections
4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share of payments
then or therewith obtained by all Lenders, such Lender shall purchase from the
other Lenders such participations in the Loan made by them as shall be necessary
to cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so


29



--------------------------------------------------------------------------------

 


recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 4.11) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a set-off to which this Section applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
Section to share in the benefits of any recovery on such secured claim.

SECTION 4.11.    Set-off. Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Facility Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off under applicable law or otherwise) which such Lender may have.

SECTION 4.12.    Use of Proceeds. a, The Borrower shall apply the proceeds of
the Loan in accordance with Recital (C) and, in relation to the Final
Disbursement Date, prior to such application, such proceeds shall be held in the
Pledged Account; without limiting the foregoing, no proceeds of the Loan will be
used to acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or any “margin stock”, as
defined in F.R.S. Board Regulation U. If the proceeds of the Loan (or, if
applicable, the balance of the Loan) have not been paid to the Builder or its
order or to the Facility Agent (directly or indirectly) in prepayment of the
Loan under Sections 3.2(a) or 3.7 by 9:59 p.m. (London time) on the second
Business Day after the Final Disbursement Date, such proceeds shall continue to
be pledged by the Borrower upon receipt in accordance with clause 2.3(d) as
collateral pursuant to the Pledge Agreement. On or prior to the date that is 15
days after the initial Final Disbursement Date, the Borrower shall notify the
Facility Agent whether the proceeds of the Loan are to be returned to the
Facility Agent as prepayment in accordance with Section 3.7 or to be held as
cash collateral until the earlier of (i) disbursement to the Builder and (ii)
prepayment of the Loan pursuant to Sections 3.2(a) or 9.2.
b.    If the Borrower wishes to elect the Alternative Disbursement Option
pursuant to Section 2.3(b), the proceeds of the Loan to be made available on the
Final Disbursement Date pursuant to that election shall be required to be paid
and applied in the same way as the advance


30



--------------------------------------------------------------------------------

 


of the Loan is to be paid and applied on the Final Disbursement Date had the
Alternative Disbursement Option not been exercised.



ARTICLE V
CONDITIONS TO BORROWING

SECTION 5.1.    Initial Advance of the Loan. The obligation of the Lenders to
fund all or any portion of the Loan on the First Disbursement Date shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 5.1 on or prior to the First Disbursement
Date. The Facility Agent shall advise the Lenders of the satisfaction of the
conditions precedent set forth in this Section 5.1 prior to funding on the First
Disbursement Date.

SECTION 5.1.1.    Resolutions, etc. The Facility Agent shall have received from
the Borrower:
(a) a certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:
(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
(y) Organic Documents of the Borrower,
and upon which certificate the Lenders may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Borrower canceling or amending such prior certificate; and
(b) a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower.

SECTION 5.1.2.    Opinions of Counsel. The Facility Agent shall have received
opinions, addressed to the Facility Agent and each Lender from:
a.
Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as to
Liberian Law, covering the matters set forth in Exhibit D-1 hereto;

b.
Norton Rose LLP, counsel to the Facility Agent, covering the matters set forth
in Exhibit D-2 hereto; and

c.
Clifford Chance US LLP, United States tax counsel to the Lenders, covering the
matters set forth in Exhibit D-3 hereto,

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

SECTION 5.1.3.    Hermes Insurance Policy. The Facility Agent or the Hermes
Agent shall have received the Hermes Insurance Policy duly issued.

SECTION 5.1.4.    CIRR requirements.
The Borrower acknowledges that:
(i)
the government of the Federal Republic of Germany, the Federal Audit Court or
any authorized representatives specified by these bodies shall be authorized at
any time to inspect and make or demand copies of the records, accounts,
documents and other deeds of the Lenders;

(ii)
in the course of its activity as the Facility Agent, the Facility Agent may:

(a)
provide the government of the Federal Republic of Germany with information
concerning the transactions to be handled by it; and

(b)
disclose information concerning the subsidized transaction in the context of
internationally agreed consultation/notification proceedings and statutory
specifications,

including information received from the Lenders; and
(iii)
the Facility Agent and (to the extent the Lenders have entered into an Option A
Refinancing Agreement with the Refinancing Bank) the Lenders are entitled to
disclose to the Refinancing Bank:

(a)
circumstances pertaining to the Loan, proper repayment and collateralization;

(b)
extraordinary events which may jeopardize the proper servicing of the Loan;

(c)
any information required by the Refinancing Bank with respect to the proper use
of any refinancing funds granted to the respective Lender; and

(d)
the Loan Documents;

provided that the Refinancing Bank agrees to keep such information confidential
to the same extent required of Lenders pursuant to Section 11.15.

SECTION 5.2.    Advance of the Loan. The obligation of the Lenders to fund all
or any portion of the Loan on the occasion of any funding of the Loan (including
the funding on the First Disbursement Date or pursuant to a reborrowing under
Section 3.7 except as expressly provided for in Section 5.2.6) shall be subject
to the satisfaction of each of the conditions precedent set forth in this
Section 5.2 on or prior to the date of such funding. The Facility Agent shall
advise the Lenders of the satisfaction of the conditions precedent set forth in
this Section 5.2 prior to any such funding.

SECTION 5.2.1.    Closing Fees, Expenses, etc. The Facility Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees that the Borrower shall have agreed in writing to pay to the
Facility Agent (whether for its own account or for the account of any of the
Lenders) that are due and owing as of the date of such funding and all invoiced
expenses of the Facility Agent (including the agreed fees and expenses of
counsel to the Facility Agent and the Hermes Fees) required to be paid by the
Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed in
writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.

SECTION 5.2.2.    Compliance with Warranties, No Default, etc. Both before and
after giving effect to the funding of all or any portion of the Loan the
following statements shall be true and correct:
a.
the representations and warranties set forth in Article VI (excluding, however,
those set forth in Section 6.10) shall be true and correct in all material
respects except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made; and

b.
no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.


SECTION 5.2.3.    Loan Request. The Facility Agent shall have received a Loan
Request duly executed by the Borrower.

SECTION 5.2.4.    Hermes Insurance Policy. Hermes shall not have, prior to
funding the Loan, delivered to the Facility Agent or the Hermes Agent any notice
that the Federal Republic of Germany has determined that the Loan is excluded
from cover under the Hermes Insurance Policy.

SECTION 5.2.5.    Foreign Exchange Counterparty Confirmations. The Facility
Agent shall have received a copy of each foreign exchange counterparty
confirmation entered into by the Borrower in respect of a payment of any
installment of the Contract Price.

SECTION 5.2.6.     Pledge Agreement. The Pledge Agreement shall be duly executed
by the parties thereto and delivered to the Facility Agent on or prior to the
Final Disbursement Date.

SECTION 5.2.7.     Opinion of Counsel. The Facility Agent shall have received
from Norton Rose LLP, counsel to the Facility Agent as to German law, an opinion
addressed to the Facility Agent and each Lender substantially in the form of
Exhibit H hereto.

SECTION 5.3.    Advance of the Loan on the Final Disbursement Date. If the
Borrower has used the Alternative Disbursement Option to finance any installment
of the Contract Price, the obligation of the Lenders to fund all or any portion
of the Loan on the Final Disbursement Date shall be subject to the receipt by
the Facility Agent of a certificate of the Borrower that its expected liquidity
position on the Contractual Delivery Date will, in the Borrower’s judgment,
permit the Borrower to pay the portion of the final installment of the Contract
Price due on the Contractual Delivery Date that will not be funded with the
proceeds of the advance made on the Final Disbursement Date. The Facility Agent
shall advise the Lenders of the satisfaction of this condition precedent prior
to any such funding.

ARTICLE VI    
REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Effective Date,
the First Disbursement Date and the date of each additional advance of any
portion of the Loan after the First Disbursement Date (except as otherwise
stated).

SECTION 6.1.    Organization, etc. The Borrower is a corporation validly
organized and existing and in good standing under the laws of its jurisdiction
of incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.

SECTION 6.2.    Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not:
a.
contravene the Borrower’s Organic Documents;

b.
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

c.
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

d.
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

e.
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.


SECTION 6.3.    Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document (except for authorizations or approvals not required to be obtained on
or prior to the First Disbursement Date or that have been obtained or actions
not required to be taken on or prior to the First Disbursement Date or that have
been taken). The Borrower holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the First
Disbursement Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.

SECTION 6.4.    Compliance with Laws.  
a.
The Borrower is in compliance with all applicable laws, rules, regulations and
orders, except to the extent that the failure to so comply does not and would
not reasonably be expected to have a Material Adverse Effect.

b.
The Borrower has implemented and maintains in effect policies and procedures
designed to procure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower being designated as a Sanctioned
Person.  None of (i) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.

c.
The Borrower is in compliance with all applicable Environmental Laws, except to
the extent that the failure to so comply would not have a Material Adverse
Effect.


SECTION 6.5.    Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

SECTION 6.6.    No Default, Event of Default or Prepayment Event. No Default,
Event of Default or Prepayment Event has occurred and is continuing.

SECTION 6.7.    Litigation. There is no action, suit, litigation, investigation
or proceeding pending or, to the knowledge of the Borrower, threatened against
the Borrower, that (i) except as set forth in filings made by the Borrower with
the SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.

SECTION 6.8.    The Purchased Vessel. Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:
a.
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

b.
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

c.
classed as required by Section 7.1.4(b),

d.
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

e.
insured against loss or damage in compliance with Section 7.1.5, and

f.
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries except as otherwise permitted pursuant to Section
7.1.4.


SECTION 6.9.    Obligations rank pari passu. The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower other than Indebtedness preferred as
a matter of law.

SECTION 6.10.    Withholding, etc.. As of the date hereof, no payment to be made
by the Borrower under any Loan Document is subject to any withholding or like
tax imposed by any Applicable Jurisdiction.

SECTION 6.11.    No Filing, etc. Required. No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the First Disbursement Date or that have
been made).

SECTION 6.12.    No Immunity. The Borrower is subject to civil and commercial
law with respect to the Obligations. Neither the Borrower nor any of its
properties or revenues is entitled to any right of immunity in any Applicable
Jurisdiction from suit, court jurisdiction, judgment, attachment (whether before
or after judgment), set-off or execution of a judgment or from any other legal
process or remedy relating to the Obligations (to the extent such suit, court
jurisdiction, judgment, attachment, set-off, execution, legal process or remedy
would otherwise be permitted or exist).

SECTION 6.13.    Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 6.14.    Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

SECTION 6.15.    Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with the negotiation of this Agreement is, when taken as a whole,
to the best knowledge and belief of the Borrower, true and correct and contains
no misstatement of a fact of a material nature. All financial projections, if
any, that have been furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller in connection with this Agreement have been or will be
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized). All financial and other information furnished to the Facility
Agent and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller after the date of this
Agreement shall have been prepared by the Borrower in good faith.

ARTICLE VII    
COVENANTS

SECTION 7.1.    Affirmative Covenants. The Borrower agrees with the Facility
Agent and each Lender that, from the Effective Date until all Commitments have
terminated and all Obligations have been paid in full, the Borrower will perform
the obligations set forth in this Section 7.1.

SECTION 7.1.1.    Financial Information, Reports, Notices, etc. The Borrower
will furnish, or will cause to be furnished, to the Facility Agent (with
sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:
a.
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

b.
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

c.
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

d.
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

e.
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

f.
as soon as the Borrower becomes aware thereof, notice of any event which, in its
reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

g.
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

h.
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request;

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.

SECTION 7.1.2.    Approvals and Other Consents.The Borrower will obtain (or
cause to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.

SECTION 7.1.3.    Compliance with Laws, etc.The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
a.
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

b.
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

c.
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

d.
compliance with all applicable Environmental Laws;

e.
compliance with all anti-money laundering laws and Anti-Corruption Laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this Agreement to the extent the same would be
in contravention of such applicable laws; and

f.
the Borrower will maintain in effect policies and procedures designed to procure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.


SECTION 7.1.4.    The Purchased Vessel. The Borrower will:
a.
cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

b.
cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

c.
upon delivery of the Purchased Vessel, provide the following to the Facility
Agent with respect to the Purchased Vessel:

(i)    evidence as to the ownership of the Purchased Vessel by the Borrower or
one of the Borrower’s wholly owned Subsidiaries;
(ii)    evidence of no recorded Liens on the Purchased Vessel, other than Liens
permitted pursuant to Section 7.2.3; and
(iii)    a copy of the final commercial invoice in respect of the Purchased
Vessel as provided by the Builder, certified as a true and complete copy by an
Authorized Officer of the Borrower; and
d.
within seven days after delivery of the Purchased Vessel, provide the following
to the Facility Agent with respect to the Purchased Vessel:

(i)    evidence of the class of the Purchased Vessel; and
(ii)    evidence as to all required insurance being in effect with respect to
the Purchased Vessel.

SECTION 7.1.5.    Insurance. The Borrower will maintain or cause to be
maintained with responsible insurance companies insurance with respect to the
Purchased Vessel against such casualties, third-party liabilities and
contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a
certificate of a senior officer of the Borrower setting forth the nature and
extent of all insurance maintained by the Borrower and certifying as to
compliance with this Section.

SECTION 7.1.6.    Books and Records. The Borrower will keep books and records
that accurately reflect all of its business affairs and transactions and permit
the Facility Agent and each Lender or any of their respective representatives,
at reasonable times and intervals and upon reasonable prior notice, to visit
each of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.

SECTION 7.1.7.    Hermes Insurance Policy/Federal Republic of Germany
Requirement. The Borrower shall, on the reasonable request of the Hermes Agent
or the Facility Agent, provide such other information as required under the
Hermes Insurance Policy and/or the Terms and Conditions as necessary to enable
the Hermes Agent or the Facility Agent to obtain the full support of Hermes
and/or the government of the Federal Republic of Germany (as the case may be)
pursuant to the Hermes Insurance Policy and/or the Terms and Conditions (as the
case may be). The Borrower must pay to the Hermes Agent or the Facility Agent
the amount of all reasonable costs and expenses reasonably incurred by the
Hermes Agent or the Facility Agent in connection with complying with a request
by Hermes or the government of the Federal Republic of Germany (as the case may
be) for any additional information necessary or desirable in connection with the
Hermes Insurance Policy or the Terms and Conditions (as the case may be);
provided that the Borrower is consulted before the Hermes Agent or the CIRR
Representative incurs any such cost or expense.

SECTION 7.2.    Negative Covenants. The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date until all Commitments have
terminated and all Obligations have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 7.2.

SECTION 7.2.1.    Business Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any principal business activity
other than those engaged in by the Borrower and its Subsidiaries on the date
hereof and other business activities reasonably related, ancillary or
complementary thereto or that are reasonable extensions thereof.

SECTION 7.2.2.    Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
a.
Indebtedness, secured by Liens of the type described in Section 7.2.3;

b.
Indebtedness owing to the Borrower or a direct or indirect Subsidiary of the
Borrower;

c.
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

d.
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(a) and permitted to
be secured under Section 7.2.3(c), at any one time outstanding not exceeding
(determined at the time of creation of such Lien or the incurrence by any
Existing Principal Subsidiary of such Indebtedness, as applicable) 10.0% of the
total assets of the Borrower and its Subsidiaries taken as a whole as determined
in accordance with GAAP as at the last day of the most recent ended Fiscal
Quarter;

e.
[RESERVED]; and

f.
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.


SECTION 7.2.3.    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
a.
[RESERVED];

b.
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

c.
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding (determined at the time of creation of such Lien or
the incurrence by any Existing Principal Subsidiary of such indebtedness, as
applicable) (i) 10.0% of the total assets of the Borrower and its Subsidiaries
(the “Lien Basket Amount”) taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter; provided,
however that, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Lien Basket Amount
shall be the greater of (x) 5.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter and (y) $735,000,000;

d.
Liens on assets acquired after the Effective Date by the Borrower or any of its
Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

e.
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

f.
Liens securing Government-related Obligations;

g.
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

h.
Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue by more than 60 days or
being diligently contested in good faith by appropriate proceedings;

i.
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

j.
Liens for current crew’s wages and salvage;

k.
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

l.
Liens on Vessels that:

(i)    secure obligations covered (or reasonably expected to be covered) by
insurance;
(ii)    were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
(iii)    were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
m.
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

n.
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

o.
Liens on cash or Cash Equivalents or marketable securities securing:

(i)obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes; or
(ii)letters of credit that support such obligations;
p.
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements;

q.
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary; and

r.
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries.


SECTION 7.2.4.    Financial Condition. The Borrower will not permit:
a.
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

b.
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

In addition, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Borrower will not
permit Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on January
1, 2007 and ending on the last day of the Fiscal Quarter most recently ended
(treated for these purposes as a single accounting period, but in any event
excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).
SECTION 7.2.5.    [Intentionally omitted]

SECTION 7.2.6.    Consolidation, Merger, etc. The Borrower will not, and will
not permit any of its Subsidiaries to, liquidate or dissolve, consolidate with,
or merge into or with, any other corporation except:
a.
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

b.
so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

(i)    after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and

(ii)    in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation:
(A)
the surviving corporation shall have assumed in a writing, delivered to the
Facility Agent, all of the Borrower’s obligations hereunder and under the other
Loan Documents;

(B)
the surviving corporation shall, promptly upon the request of the Facility Agent
or any Lender, supply such documentation and other evidence as is reasonably
requested by the Facility Agent or any Lender in order for the Facility Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations; and

(C)
as soon as practicable after receiving notice from the Borrower of such merger,
and in any event no later than five Business Days after the delivery of such
notice, for a surviving corporation that is organized under the laws of a
jurisdiction other than of the United States or a political subdivision thereof
or Liberia, any Lender that may not legally lend to, establish credit for the
account of and/or do any business whatsoever with such surviving corporation,
either directly or through an Affiliate of such Lender (a “Protesting Lender”)
shall so notify the Borrower and the Facility Agent in writing. With respect to
each Protesting Lender, the Borrower shall, effective on or before the date that
such surviving corporation shall have the right to borrow hereunder, notify the
Facility Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received one or more payments from either the Borrower or one or more
assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loan owing to such Protesting Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Protesting Lender under this Agreement.

SECTION 7.2.7.    Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to all or
substantially all of the assets of (a) the Borrower or (b) the Subsidiaries of
the Borrower, taken as a whole, except sales of assets between or among the
Borrower and Subsidiaries of the Borrower.

SECTION 7.3.    Limitation in respect of Certain Representations, Warranties and
Covenants. The representations and warranties and covenants given in Section
6.4(b) and 7.1.3(f), respectively, shall only be given, and be applicable to, a
Lender incorporated in the Federal Republic of Germany insofar as the giving of
and compliance with such representations and warranties do not result in a
violation of or conflict with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.

ARTICLE VIII    
EVENTS OF DEFAULT

SECTION 8.1.    Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

SECTION 8.1.1.    Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Borrower shall default in the payment of any fee due and payable
under the Fee Letter, provided that, in the case of any default in the payment
of any interest on the Loan or of any Commitment Fee, such default shall
continue unremedied for a period of at least five (5) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.

SECTION 8.1.2.    Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.

SECTION 8.1.3.    Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Facility Agent
or any Lender (or, if (a) such default is capable of being remedied within 30
days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).

SECTION 8.1.4.    Default on Other Indebtedness. (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; (b) the
occurrence under any Hedging Instrument of an Early Termination Date (as defined
in such Hedging Instrument) resulting from (A) any event of default under such
Hedging Instrument as to which the Borrower is the Defaulting Party (as defined
in such Hedging Instrument) or (B) any Termination Event (as so defined) as to
which the Borrower is an Affected Party (as so defined) and, in either event,
the termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; (c) any
other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); or (d) any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof (other than as a result of any sale or other disposition of any
property or assets under the terms of such Indebtedness); provided that any
required prepayment or right to require prepayment triggered by terms that are
certified by the Borrower to be unique to, but customary in, ship financings
shall not constitute an Event of Default under this Section 8.1.4 so long as any
required prepayment is made when due. For purposes of determining Indebtedness
for any Hedging Instrument, the principal amount of the obligations under any
such instrument at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or any Principal Subsidiary would
be required to pay if such instrument were terminated at such time.

SECTION 8.1.5.    Bankruptcy, Insolvency, etc. The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
a.
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

b.
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

c.
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Facility Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their respective rights under the Loan Documents;

d.
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

e.
take any corporate action authorizing, or in furtherance of, any of the
foregoing.


SECTION 8.2.    Action if Bankruptcy. If any Event of Default described in
clauses (b) through (d) of Section 8.1.5 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of the Loan and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand.

SECTION 8.3.    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders, shall by notice to the Borrower declare all of the outstanding
principal amount of the Loan and other Obligations to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of the Loan and other Obligations shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate.

ARTICLE IX    
PREPAYMENT EVENTS

SECTION 9.1.    Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

SECTION 9.1.1.    Change of Control. There occurs any Change of Control.

SECTION 9.1.2.    [RESERVED].

SECTION 9.1.3.    Unenforceability. Any Loan Document shall cease to be the
legally valid, binding and enforceable obligation of the Borrower (in each case,
other than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit D-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Facility Agent.

SECTION 9.1.4.    Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

SECTION 9.1.5.    Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.

SECTION 9.1.6.    Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
a.
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

b.
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.


SECTION 9.1.7.    Condemnation, etc.. The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.

SECTION 9.1.8.    Arrest. The Purchased Vessel shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.

SECTION 9.1.9.    Sale/Disposal of the Purchased Vessel. The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).

SECTION 9.1.10.    Delayed Delivery of the Purchased Vessel. If, (a) within 15
days after the Final Disbursement Date, the Loan has not been utilized to pay
for delivery of the Purchased Vessel, unless (i) the Loan has been returned to
the Facility Agent as prepayment in accordance with Section 3.2(a) or 3.7 or
(ii) the proceeds of the Loan have been deposited to the Pledged Account in
accordance with Section 4.12 or (b) within 10 days after any other advance, the
proceeds of such advance have not been utilized to pay the relevant instalment
payment.

SECTION 9.1.11.    Termination of the Construction Contract. If the Construction
Contract is terminated in accordance with its terms or by other lawful means
prior to delivery of the Purchased Vessel and the parties thereto do not reach
an agreement to reinstate the Construction Contract within 30 days after such
termination.
Notwithstanding anything else contained in this Agreement, if, prior to delivery
of the Purchased Vessel, the Borrower makes a Mandatory Prepayment pursuant to
Section 9.2 as a result of Section 9.1.10 or a voluntary prepayment pursuant to
Section 3.2(a) and the Purchased Vessel is delivered prior to the Commitment
Termination Date, the Borrower shall be entitled to make an additional Loan
Request prior to the Commitment Termination Date as if the funds had not been
previously advanced. Payment of the Loan made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4.

SECTION 9.2.    Mandatory Prepayment. If any Prepayment Event shall occur and be
continuing, the Facility Agent, upon the direction of the Required Lenders,
shall by notice to the Borrower (a) require the Borrower to prepay in full on
the date of such notice all principal of and interest on the Loan and all other
Obligations or, in the case of a Prepayment Event under Section 9.1.10, all
principal of and interest on the relevant advance (and, in such event, the
Borrower agrees to so pay the full unpaid amount of the Loan or the full unpaid
amount of the relevant advance, as the case may be, and all accrued and unpaid
interest thereon and all other Obligations) and (b) except in the case of a
Prepayment Event under Section 9.1.10, terminate the Commitments (if not
theretofore terminated).

ARTICLE X    
THE FACILITY AGENT AND THE HERMES AGENT

SECTION 10.1.    Actions. Each Lender hereby appoints KfW IPEX, as Facility
Agent and as Hermes Agent, as its agent under and for purposes of this Agreement
and each other Loan Document (for purposes of this Article X, the Facility Agent
and the Hermes Agent are referred to collectively as the “Agents”). Each Lender
authorizes the Agents to act on behalf of such Lender under this Agreement and
each other Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by the Agents (with respect to
which each Agent agrees that it will comply, except as otherwise provided in
this Section 10.1 or as otherwise advised by counsel), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Agents by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto. Neither Agent shall be obliged to act on the
instructions of any Lender or the Required Lenders if to do so would, in the
opinion of such Agent, be contrary to any provision of this Agreement or any
other Loan Document or to any law, or would expose such Agent to any actual or
potential liability to any third party.

SECTION 10.2.    Indemnity. Each Lender hereby indemnifies (which indemnity
shall survive any termination of this Agreement) each Agent, pro rata according
to such Lender’s Percentage, from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and disbursements of counsel) that be incurred by or asserted or awarded
against, such Agent in any way relating to or arising out of this Agreement and
any other Loan Document or any action taken or omitted by such Agent under this
Agreement or any other Loan Document; provided that no Lender shall be liable
for the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from such Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
each Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any such indemnified costs, this Section
applies whether any such investigation, litigation or proceeding is brought by
any Agent, any Lender or a third party. Neither Agent shall be required to take
any action hereunder or under any other Loan Document, or to prosecute or defend
any suit in respect of this Agreement or any other Loan Document, unless it is
expressly required to do so under this Agreement or is indemnified hereunder to
its satisfaction. If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.

SECTION 10.3.    Funding Reliance, etc. Each Lender shall notify the Facility
Agent by 4:00 p.m., Frankfurt time, one day prior to the advance of the Loan if
it is not able to fund the following day. Unless the Facility Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 4:00 p.m.,
Frankfurt time, on the day prior to the advance of the Loan that such Lender
will not make available the amount which would constitute its Percentage of the
Loan on the date specified therefor, the Facility Agent may assume that such
Lender has made such amount available to the Facility Agent and, in reliance
upon such assumption, may, but shall not be obliged to, make available to the
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made such amount available to the Facility Agent, such Lender and the
Borrower severally agree to repay the Facility Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Facility Agent made such amount available to the Borrower to the date such
amount is repaid to the Facility Agent, at the interest rate applicable at the
time to the Loan without premium or penalty.

SECTION 10.4.    Exculpation. Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.

SECTION 10.5.    Successor. The Facility Agent may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders, provided
that any such resignation shall not become effective until a successor Facility
Agent has been appointed as provided in this Section 10.5 and such successor
Facility Agent has accepted such appointment. If the Facility Agent at any time
shall resign, the Required Lenders shall, subject to the immediately preceding
proviso and subject to the consent of the Borrower (such consent not to be
unreasonably withheld), appoint another Lender as a successor to the Facility
Agent which shall thereupon become such Facility Agent’s successor hereunder
(provided that the Required Lenders shall, subject to the consent of the
Borrower unless an Event or Default or a Prepayment Event shall have occurred
and be continuing (such consent not to be unreasonably withheld or delayed)
offer to each of the other Lenders in turn, in the order of their respective
Percentages of the Loan, the right to become successor Facility Agent). If no
successor Facility Agent shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the Facility
Agent’s giving notice of resignation, then the Facility Agent may, on behalf of
the Lenders, appoint a successor Facility Agent, which shall be one of the
Lenders or a commercial banking institution having a combined capital and
surplus of at least $1,000,000,000 (or the equivalent in other currencies),
subject, in each case, to the consent of the Borrower (such consent not to be
unreasonably withheld). Upon the acceptance of any appointment as Facility Agent
hereunder by a successor Facility Agent, such successor Facility Agent shall be
entitled to receive from the resigning Facility Agent such documents of transfer
and assignment as such successor Facility Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the resigning Facility Agent, and the resigning Facility Agent
shall be discharged from its duties and obligations under this Agreement. After
any resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:
(a)    this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Facility Agent under this Agreement;
and
(b)    Section 11.3 and Section 11.4 shall continue to inure to its benefit.
If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.

SECTION 10.6.    Loans by the Facility Agent. The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates. The Facility Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as if the Facility Agent were not the Facility Agent
hereunder and without any duty to account therefor to the Lenders. The Facility
Agent shall have no duty to disclose information obtained or received by it or
any of its Affiliates relating to the Borrower or its Subsidiaries to the extent
such information was obtained or received in any capacity other than as the
Facility Agent.

SECTION 10.7.    Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitment.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

SECTION 10.8.    Copies, etc. Each Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower). Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.

SECTION 10.9.    The Agents’ Rights. Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

SECTION 10.10.    The Facility Agent’s Duties. The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.
The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent. Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.
The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

SECTION 10.11.    Employment of Agents. In performing its duties and exercising
its rights, powers, discretions and remedies under or pursuant to this Agreement
or the Loan Documents, each Agent shall be entitled to employ and pay agents to
do anything which such Agent is empowered to do under or pursuant to this
Agreement or the Loan Documents (including the receipt of money and documents
and the payment of money); provided that, unless otherwise provided herein,
including without limitation Section 11.3, the employment of such agents shall
be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.

SECTION 10.12.    Distribution of Payments. The Facility Agent shall pay
promptly to the order of each Lender that Lender’s Percentage Share of every sum
of money received by the Facility Agent pursuant to this Agreement or the Loan
Documents (with the exception of any amounts payable pursuant to the Fee Letter
and any amounts which, by the terms of this Agreement or the Loan Documents, are
paid to the Facility Agent for the account of the Facility Agent alone or
specifically for the account of one or more Lenders) and until so paid such
amount shall be held by the Facility Agent on trust absolutely for that Lender.

SECTION 10.13.    Reimbursement. The Facility Agent shall have no liability to
pay any sum to a Lender until it has itself received payment of that sum. If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within five (5) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount was required to be paid by the terms of this
Agreement or the Loan Documents and ending on the date on which the Facility
Agent receives reimbursement.

SECTION 10.14.    Instructions. Where an Agent is authorized or directed to act
or refrain from acting in accordance with the instructions of the Lenders or of
the Required Lenders each of the Lenders shall provide such Agent with
instructions within three (3) Business Days of such Agent’s request (which
request may be made orally or in writing). If a Lender does not provide such
Agent with instructions within that period, that Lender shall be bound by the
decision of such Agent. Nothing in this Section 10.14 shall limit the right of
such Agent to take, or refrain from taking, any action without obtaining the
instructions of the Lenders or the Required Lenders if such Agent in its
discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Lenders under or in
connection with this Agreement or the Loan Documents. In that event, such Agent
will notify the Lenders of the action taken by it as soon as reasonably
practicable, and the Lenders agree to ratify any action taken by the Facility
Agent pursuant to this Section 10.14.

SECTION 10.15.    Payments. All amounts payable to a Lender under this
Section 10.15 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Facility Agent.

SECTION 10.16.    “Know your customer” Checks. Each Lender shall promptly upon
the request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.

SECTION 10.17.    No Fiduciary Relationship. Except as provided in
Section 10.12, no Agent shall have any fiduciary relationship with or be deemed
to be a trustee of or for any other person and nothing contained in this
Agreement or any Loan Document shall constitute a partnership between any two or
more Lenders or between either Agent and any other person.

ARTICLE XI    

MISCELLANEOUS PROVISIONS

SECTION 11.1.     Waivers, Amendments, etc. The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided that no such amendment,
modification or waiver which would:
a.
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

b.
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

c.
increase the Commitment of any Lender shall be made without the consent of such
Lender;

d.
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

e.
extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

f.
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

g.
affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.

No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced, to negotiate in good
faith to amend this Agreement to conform any representations, warranties,
covenants or events of default in this Agreement to the amendments made to any
substantively comparable provisions in the Nordea Agreement or the Bank of Nova
Scotia Agreement or any refinancing thereof.

SECTION 11.2.    Notices.
(a)    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing, by facsimile or
by electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.
(b)    So long as KfW IPEX is the Facility Agent, the Borrower may provide to
the Facility Agent all information, documents and other materials that it
furnishes to the Facility Agent hereunder or any other Loan Document (and any
guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent at
claudia.wenzel@kfw.de (or such other email address notified by the Facility
Agent to the Borrower); provided that any Communication requested pursuant to
Section 7.1.1(h) shall be in a format acceptable to the Borrower and the
Facility Agent.
(1)    The Borrower agrees that the Facility Agent may make such items included
in the Communications as the Borrower may specifically agree available to the
Lender Parties by posting such notices, at the option of the Borrower, on
Intralinks (the “Platform”). Although the primary web portal is secured with a
dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Facility Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Facility Agent or any of its
Affiliates in connection with the Platform.
(2)    The Facility Agent agrees that the receipt of Communications by the
Facility Agent at its e-mail address set forth above shall constitute effective
delivery of such Communications to the Facility Agent for purposes hereunder and
any other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).

SECTION 11.3.    Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated. In addition, the Borrower agrees to pay reasonable fees and out
of pocket expenses of counsel to the Facility Agent in connection with the
funding under this Agreement. The Borrower further agrees to pay, and to save
the Facility Agent and the Lenders harmless from all liability for, any stamp,
recording, documentary or other similar taxes arising from the execution,
delivery or enforcement of this Agreement or the borrowing hereunder or any
other Loan Documents. The Borrower also agrees to reimburse the Facility Agent
and each Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.

SECTION 11.4.    Indemnification. In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Facility Agent, each Lender
and each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such action, or (iv) the Borrower authorizes the Indemnified
Party to employ separate counsel at the Borrower’s expense. The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct. In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

SECTION 11.5.    Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement and
the payment in full of all Obligations. The representations and warranties made
by the Borrower in this Agreement and in each other Loan Document shall survive
the execution and delivery of this Agreement and each such other Loan Document.

SECTION 11.6.    Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

SECTION 11.7.    Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

SECTION 11.8.    Execution in Counterparts,. This Agreement may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement.

SECTION 11.9.     Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it.

SECTION 11.10.    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:
a.
except to the extent permitted under Section 7.2.5, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent and each Lender; and

b.
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.


SECTION 11.11.    Sale and Transfer of the Loan; Participations in the Loan.
Each Lender may assign its Loan to one or more other Persons (a “New Lender”),
or sell participations in its Loan to one or more other Persons; provided that,
in the case of assignments, such New Lender enters into an Interest Make-Up
Agreement; and provided further that, in the case of assignments, such Lender
shall use commercially reasonable efforts to assign only to a New Lender that
has agreed to enter into an Option A Refinancing Agreement.

SECTION 11.11.1.    Assignments (i) KfW IPEX, as Lender, (A)(1) with the written
consent of the Borrower (which consent shall not be unreasonably delayed or
withheld but which consent shall be deemed to have been given in the absence of
a written notice delivered by the Borrower to KfW IPEX, on or before the fifth
Business Day after receipt by the Borrower of KfW IPEX’s request for consent,
stating, in reasonable detail, the reasons why the Borrower proposes to withhold
such consent) may at any time (and from time to time) assign or transfer
(including by way of novation) to one or more commercial banks or other
financial institutions, when taken together with participations sold by KfW IPEX
pursuant to Section 11.11.2, up to 50.0% of the aggregate principal amount of
the Loan or the total aggregate Commitments and (2) after having assigned or
transferred, when taken together with participations sold by KfW IPEX pursuant
to Section 11.11.2, 50.0% of the aggregate principal amount of the Loan or total
aggregate Commitments (pursuant to the foregoing clause (1) and/or Section
11.11.2, with the written consent of the Borrower (which consent may be withheld
at the discretion of the Borrower) may at any time (and from time to time)
assign or transfer (including by way of novation) to one or more commercial
banks or other financial institutions all or any fraction of KfW IPEX’s
remaining Loan or Commitment and (B) in connection with the primary syndication
of the Loan, at any time (and from time to time) assign or transfer to one or
more commercial banks or other financial institutions identified by the Borrower
in consultation with KfW IPEX that fraction of KfW IPEX’s Loan or Commitment
that it is directed by the Borrower to assign or transfer.
(ii) Any Lender (other than KfW IPEX) with the written consents of the Borrower
and the Facility Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Borrower, shall be deemed to have
been given in the absence of a written notice delivered by the Borrower to the
Facility Agent, on or before the fifth Business Day after receipt by the
Borrower of such Lender’s request for consent, stating, in reasonable detail,
the reasons why the Borrower proposes to withhold such consent) may at any time
(and from time to time) assign or transfer to one or more commercial banks or
other financial institutions all or any fraction of such Lender’s Loan; provided
that any Affiliate of KfW IPEX shall be subject to the provisions of Section
11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW IPEX.
(iii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower, or the Facility Agent may assign or transfer (A) to any of its
Affiliates (including, in the case of KfW IPEX, KfW) or (B) following the
occurrence and during the continuance of an Event of Default under Sections
8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in either case, all or any
fraction of such Lender’s Loan.
(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any portion of its Loan to (i) any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank all or any fraction of such Lender’s Loan or (ii)
to the Refinancing Bank as collateral security pursuant to the terms of any
Option A Refinancing Agreement entered into by such Lender.
(v) No Lender, may (notwithstanding the foregoing clauses) assign or transfer
any of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and has obtained a prior written consent
from Hermes.
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s Loan and Commitment) (which assignment or transfer shall be
of a constant, and not a varying, percentage of such Lender’s Loan) are
permitted; provided that the Borrower and the Facility Agent shall be entitled
to continue to deal solely and directly with such Lender in connection with the
interests so assigned or transferred to an Assignee Lender until:
a.
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

b.
such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent
and, if the Loan is a Fixed Rate Loan, any other agreements required by the
Facility Agent or the CIRR Representative in connection therewith; and

c.
the processing fees described below shall have been paid.

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made. Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $2,000 (and shall also reimburse the
Facility Agent and the CIRR Representative for any reasonable out-of-pocket
costs, including reasonable attorneys’ fees and expenses, incurred in connection
with the assignment).

SECTION 11.11.2.    Participations. Any Lender may at any time sell to one or
more commercial banks or other financial institutions (each of such commercial
banks and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:
a.
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

b.
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

c.
the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;

d.
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

e.
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

f.
each Lender Party that sells a participation under this Section 11.11.2 shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest on) each of the Participant’s
interest in the Lender Party’s Advances, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.

g.
KfW IPEX may not sell participating interests pursuant to this Section 11.11.2
aggregating, when taken together with Loans and/or Commitments sold by KfW IPEX
pursuant to Section 11.11.1, more than 50.0% the aggregate principal amount of
the Loan and/or the aggregate Commitments without the written consent of the
Borrower (which consent shall not be required following the occurrence and
during the continuance of an Event of Default or a Prepayment Event).

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.
SECTION 11.11.3. Register. The Facility Agent, acting as agent for the Borrower,
shall maintain at its address referred to in Section 11.2 a copy of each Lender
Assignment Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment(s) of,
and principal amount of the Loan owing to, each Lender Party from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Facility Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

SECTION 11.12.    Other Transactions. Nothing contained herein shall preclude
the Facility Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

SECTION 11.13.    Hermes Insurance Policy.

SECTION 11.13.1.    Terms of Hermes Insurance Policy
(a)
95% cover of the Loan.

(b)
If the Borrower does not exercise the Alternative Disbursement Option, the
Hermes Fee will not exceed 2.37% of the aggregate principal amount of the Loan
as advanced on or prior to the Final Disbursement Date. Before exercising the
Alternative Disbursement Option, the Borrower may request that the Hermes Agent
obtain an indication of the new Hermes Fee (which it is anticipated will apply
if the Borrower exercises the Alternative Disbursement Option) before it
delivers notice of its option to exercise the Alternative Disbursement Option,
which request shall not be considered to be notice of the Borrower’s intent to
exercise the Alternative Disbursement Option. Such new Hermes Fee shall become
effective only if the Borrower delivers notice of its option to exercise the
Alternative Disbursement Option. If the Hermes Fee is so increased, each Lender
agrees that its Commitment shall be increased by an amount equal to its pro rata
share of the excess of the new Hermes Fee over the old Hermes Fee.

(c)
The parties have entered into this Agreement on the basis that the Hermes
Insurance Policy shall contain the following terms and should such terms not be
included within the Hermes Insurance Policy, then the Borrower may cancel the
Commitment(s):

(i)
25% of the Hermes Fee as in effect on the date of issuance of the Hermes
Insurance Policy (“First Fee”) will be payable to the Hermes Agent or Hermes on
demand following the issue of the Hermes Insurance Policy;

(ii)
2.37% (or such higher percentage as determined under Section 11.13.1(b) if the
Borrower exercises the Alternative Disbursement Option) of the Maximum Loan
Amount less the First Fee (“Second Fee”) will be payable to the Hermes Agent or
Hermes on the First Disbursement Date;

(iii)
if the Commitments are cancelled in full by the Borrower or the Lenders on or
prior to the First Disbursement Date, Hermes shall be required to reimburse the
Hermes Agent the amount of the First Fee less an administration fee (such
administration fee to be no greater than 5% of the amount refunded but in any
event not exceeding EUR 2,500);

(iv)
if the Commitments are cancelled in part by the Borrower on or prior to the
First Disbursement Date, Hermes shall be required to reimburse the Hermes Agent
an amount equal to a corresponding proposition of the First Fee, based on the
proportion of the aggregate Commitments prior to such cancellation to the
aggregate Commitments after giving effect to such cancellation, less an
administration fee (such administration fee to be no greater than 5% of the
amount refunded but in any event not exceeding EUR 2,500); and

(v)
if, after the First Disbursement Date, the Borrower reduces the Commitments
and/or prepays all or part of the Loan in accordance with this Agreement, Hermes
shall be required to reimburse the Hermes Agent an amount equal to all or a
corresponding proportion of the unexpired portion of the Hermes Fee, having
regard to the amount of the reduction in Commitments and/or prepayment and the
remaining term of the Loan less the sum of (x) a break funding fee equal to 20%
of the unexpired portion of the Hermes Fee and (y) an administration fee (such
fee to be no greater than 5% of the amount refunded but in any event not
exceeding EUR 2,500).


SECTION 11.13.2.    Obligations of the Borrower.
(a)
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay (a) the First Fee to the Hermes Agent or Hermes on demand
following the issue of the Hermes Insurance Policy and (b) the Second Fee to the
Hermes Agent or Hermes on the First Disbursement Date. In each case, if received
by the Hermes Agent, the Hermes Agent shall pay such amount to Hermes.

(b)
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay to the Hermes Agent or Hermes an issue fee of EUR 12,500 for
the issue of the Hermes Insurance Policy on demand following issue of the Hermes
Insurance Policy.


SECTION 11.13.3.    Obligations of the Hermes Agent and the Lenders.
(a)
Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.

(b)
The Hermes Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy as necessary to ensure that the
Lenders obtain the support of Hermes pursuant to the Hermes Insurance Policy.

(c)
The Hermes Agent shall:

(i)
make written requests to Hermes seeking a reimbursement of the Hermes Fee in the
circumstances described in Section 11.13.1(c)(iii), (iv) or (v) promptly after
the relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to Hermes by the Hermes Agent pursuant to the terms of the
Hermes Insurance Policy) provide a copy of the request to the Borrower;

(ii)
use its reasonable endeavours to maximize the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;

(iii)
pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

(iv)
relay the good faith concerns of the Borrower to Hermes regarding the amount it
is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed that the Hermes Agent’s obligation
shall be no greater than simply to pass on to Hermes the Borrower’s concerns.

(d)
Each Lender will co‑operate with the Hermes Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the Hermes Insurance Policy and each
Interest Make‑Up Agreement (as defined in and entered into in accordance with
the Terms and Conditions) continue in full force and effect and shall indemnify
and hold harmless each other Lender in the event that the Hermes Insurance
Policy or such Interest Make‑Up Agreement (as the case may be) does not continue
in full force and effect due to its gross negligence or willful default.


SECTION 11.14.    Law and Jurisdiction

SECTION 11.14.1.    Governing Law. This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.

SECTION 11.14.2.    Jurisdiction. For the exclusive benefit of the Facility
Agent and the Lenders, the parties to this Agreement irrevocably agree that the
courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and that any proceedings may
be brought in those courts. The Borrower irrevocably waives any objection which
it may now or in the future have to the laying of the venue of any proceedings
in any court referred to in this Section, and any claim that those proceedings
have been brought in an inconvenient or inappropriate forum.

SECTION 11.14.3.    Alternative Jurisdiction. Nothing contained in this Section
shall limit the right of the Facility Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.

SECTION 11.14.4.    Service of Process. Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by
law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 2, Aviator Park,
Station Road, Addlestone, Surrey KT15 2PG, Attention: General Counsel, and in
that event shall be conclusively deemed to have been served at the time of
leaving or, if posted, at 9:00 am on the third Business Day after posting by
prepaid first class registered post.


31



--------------------------------------------------------------------------------


 


SECTION 11.15.    Confidentiality. Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Federal Republic of Germany; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable requirement of law; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Facility Agent, any
Lender or their respective Affiliates may be party; (E) to the extent reasonably
required in connection with the exercise of any remedy hereunder; (F) to the
Facility Agent or such Lender’s independent auditors, counsel, and any other
professional advisors of the Facility Agent or such Lender who are advised of
the confidentiality of such information; (G) to any participant or assignee,
provided that such Person agrees to keep such information confidential to the
same extent required of the Facility Agent and the Lenders hereunder; (H) as to
the Facility Agent, any Lender or their respective Affiliates, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower or any Subsidiary is party with the
Facility Agent, such Lender or such Affiliate; (I) to its Affiliates and its
Affiliates’ directors, officers, employees, professional advisors and agents,
provided that each such Affiliate, director, officer, employee, professional
advisor or agent shall keep such information confidential to the same extent
required of the Facility Agent and the Lenders hereunder; and (J) to any other
party to the Agreement. Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15 by any of its Affiliates or any
of its or its Affiliates’ directors, officers, employees, professional advisors
and agents.






32



--------------------------------------------------------------------------------


 




SIGNATORIES
The Borrower
    
ROYAL CARIBBEAN CRUISES LTD.    )    /s/ Antje M. Gibson
Name: Antje M. Gibson    )
Title: Vice President, Treasurer
    
The Facility Agent, Mandated Lead Arranger and Lender

KfW IPEX-BANK GmbH    )    
Name: Claudia Wenzel    )     /s/ Claudia Wenzel
Title: Vice President
Name: André Tiele    )     /s/ André Tiele
Title: Vice President
    
The Hermes Agent

KfW IPEX-BANK GmbH    )    
Name: Claudia Wenzel    )     /s/ Claudia Wenzel
Title: Vice President
Name: André Tiele    )     /s/ André Tiele
Title: Vice President
    
The Mandated Lead Arranger and Lender

BNP Paribas Fortis S.A./N.V.    )    ..
Name: Helmut Van Ginderen    )     /s/ Helmut Van Ginderen
Title: Head Business Management
Name: Xavier D’Harveng    )     /s/ Xavier D’Harveng
Title: Head of Financing Solutions EMEA


The Mandated Lead Arranger and Lender

DNB Bank ASA    )
Name: Cathleen Buckley    )     /s/ Cathleen Buckley
Title: Senior Vice President


1





--------------------------------------------------------------------------------

 


Name: Sanjiv Nayar    )     /s/ Sanjiv Nayar
Title: Senior Vice President


The Mandated Lead Arranger and Lender

Skandinaviska Enskilda Banken AB (publ)    )
Name: Penny Neville-Park    )     /s/ Penny Neville-Park
Title:
Name: Malcolm Stonehouse    )     /s/ Malcolm Stonehouse
Title: Client Executive


Lender

AKA Ausfuhrkredit – Gesellschaft mbH    )
Name: B. Müller    )     /s/ B. Müller
Title:
Name: G. Fröhlich    )     /s/ G. Fröhlich
Title:






 

--------------------------------------------------------------------------------


 




SIGNATORIES
The Borrower
    

ROYAL CARIBBEAN CRUISES LTD.    )    /s/ Antje M. Gibson
Name: Antje M. Gibson    )
Title: Vice President, Treasurer
    
The Facility Agent, Mandated Lead Arranger and Lender

KfW IPEX-BANK GmbH    )    /s/ Delphine Deroche.
Name: Delphine Deroche    )     
Title: Director    
.
Name: Andre Mutter    )     /s/ Andre Mutter
Title: Vice President     )


The Hermes Agent
KfW IPEX-BANK GmbH    )    /s/ Delphine Deroche.
Name: Delphine Deroche    )     
Title: Director    
.Name: Andre Mutter    )     /s/ Andre Mutter
Title: Vice President     )


The Mandated Lead Arranger and Lender


BNP PARIBAS FORTIS S.A./N.V.    )    /s/ Bruno Cloquet
Name: Bruno Cloquet    )     
Title: Global Head of Exporters and ECAs Origination

Name: Veronique De Blic    )     /s/ Veronique De Blic
Title: Head of Export Finance EMEA


The Mandated Lead Arranger and Lender


DNB BANK ASA    )    /s/ Cathleen Buckley
Name: Cathleen Buckley    )     
Title: Senior Vice President

Name: Andrew J. Shohet    )     /s/ Andrew J. Shohet
Title: First Vice President


1





--------------------------------------------------------------------------------

 




The Mandated Lead Arranger and Lender


SKANDINAVISKA ENSKILDA     )    
BANKEN AB (publ)    )    /s/ Peder Garmefelt
Name: Peder Garmefelt    )     
Title: Head of Shipping Finance, London

Name: Penny Neville-Park    )     /s/ Penny Neville-Park
Title:

Lender
AKA AUSFHURKREDIT –     )    .
GESSELSCHAFT mbH    )    /s/ Bernadette Brinsa
Name: Bernadette Brinsa    )     
Title: Director

Name: H. Konebruch    )     /s/ H. Konebruch
Title: Vice President






 